        Case 04-03204              Doc 257     Filed 04/01/19 Entered 04/01/19 08:05:52                                  Desc Main
                                                Document     Page 1 of 38
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

              In re: STATEWIDE HOLDING CORPORATION,                                             § Case No. 04-03204-ABG
                     DBA STATEWIDE HOLDING CORPORATION                                          §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on January 28, 2004. The undersigned trustee was appointed on January 28, 2004.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $            4,161,279.27

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                         2,356,322.70
                                    Administrative expenses                          178,515.89
                                    Bank service fees                                 69,849.81
                                    Other payments to creditors                            0.00
                                    Non-estate funds paid to 3rd Parties                   0.00
                                    Exemptions paid to the debtor                          0.00
                                    Other payments to the debtor                           0.00
                             Leaving a balance on hand of 1                         $            1,556,590.87
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
        Case 04-03204              Doc 257   Filed 04/01/19 Entered 04/01/19 08:05:52 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 38case was 07/19/2004
                                                                       this
       and the deadline for filing governmental claims was 07/19/2004. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

              8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $148,088.38. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $66,982.92 as interim compensation and now requests the
       sum of $43,500.00, for a total compensation of $110,482.92.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 03/27/2019                    By: /s/ILENE F. GOLDSTEIN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 04-03204                      Doc 257           Filed 04/01/19 Entered 04/01/19 08:05:52                                 Desc Main
                                                                             Document     Page 3 of 38
                                                                                                                                                                       Exhibit A


                                                                                    Form 1                                                                             Page: 1

                                               Individual Estate Property Record and Report
                                                                Asset Cases
Case Number: 04-03204-ABG                                                                   Trustee:         (330290)    ILENE F. GOLDSTEIN
Case Name:          STATEWIDE HOLDING CORPORATION,                                          Filed (f) or Converted (c): 01/28/04 (f)
                    DBA STATEWIDE HOLDING CORPORATION                                       §341(a) Meeting Date:        03/18/04
Period Ending: 03/27/19                                                                     Claims Bar Date:             07/19/04

                                   1                                         2                          3                     4               5                    6

                      Asset Description                                   Petition/           Estimated Net Value         Property      Sale/Funds            Asset Fully
           (Scheduled And Unscheduled (u) Property)                     Unscheduled      (Value Determined By Trustee,   Abandoned      Received by        Administered (FA)/
                                                                           Values           Less Liens, Exemptions,      OA=§554(a)      the Estate         Gross Value of
Ref. #                                                                                          and Other Costs)                                           Remaining Assets

 1         OFFICE BUILDING                                               1,250,000.00                           0.00                                0.00                   FA

 2         BANK ACCOUNTSBANK OF WAUKEGAN                                     3,904.76                       3,904.76                           3,904.76                    FA

 3         INTERESTS IN INSURANCE POLICIES                                       0.00                           0.00                                0.00                   FA

 4         STATEWIDE INSURANCE COMPANY 100% STOCK                            Unknown                        Unknown                       3,886,595.00                     FA
             This case has been reopened. The Statewide
           Insurance Company was being administered through
           the IL Dept of Insurance and it appears that in the near
           future there will be funds left to distribute to Statewide
           Holding Company to disburse to various creditors.

 5         WAUKEGAN INSURANCE AGENCY 100% STOCK                              Unknown                    150,000.00                          237,246.37                     FA
           (u)

 6         STATEWIDE RISK MANAGEMENT & AJUSTMENT                             Unknown                        Unknown                                 0.00                   FA
           CORP. 100%

 7         STATEWIDE TRAVEL AGENCY, INC. 100% STOCK                          Unknown                        Unknown                                 0.00                   FA

 8         STATEWIDE FINANCE CO. 100% STOCK                                  Unknown                        Unknown                                 0.00                   FA

 9         SWANK EXCESS BROKERS INC. 100% STOCK                              Unknown                        Unknown                                 0.00                   FA

10         PRONISSORY NOTE                                                   6,207.04                       6,207.04                                0.00                   FA

11         OFFICE EQUIPMENT, FURNISHINGS, AND                               10,000.00                    10,000.00                                500.00                   FA
           SUPPLIES

12         Rent on Office Building                                           Unknown                            0.00                          22,151.85                    FA

13         REFUNDS OF UTILITIES AND INSURANCE (u)                            2,000.00                       2,000.00                           1,082.94                    FA

14         Retainer to Law Firm (u)                                          1,000.00                       1,000.00                           1,000.00                    FA

 Int       INTEREST (u)                                                      Unknown                            N/A                            8,798.35                    FA

 15       Assets       Totals (Excluding unknown values)                 $1,273,111.80                 $173,111.80                       $4,161,279.27                  $0.00



       Major Activities Affecting Case Closing:

                   STATUS: THE TRUSTEE FILED HER FINAL REPORT ON JULY 23, 2010. THE FINAL HEARING ON COMPENSATION OCCURRED ON AUGUST 27, 2010. THE
                   TRUSTEE DISBURSED FUNDS AND HAD A SECOND DISTRIBUTION BASED ON FUNDS THAT CAME IN LATER. THE TRUSTEE FILED A FINAL ACCOUNT.


                   THIS CASE HAS SUBSEQUENTLY BEEN REOPENED ON OCTOBER 23, 2015 AND THE TRUSTEE WAS REAPPOINTED OCTOBER 27, 2015. THE TRUSTEE
                   HAS LEARNED THAT THERE MAY BE SUBSTANTIAL FUNDS FLOWING INTO THIS ESTATE FROM THE LIQUIDATION OF STATEWIDE INSURANCE


                                                                                                                                       Printed: 03/27/2019 08:58 AM    V.14.50
                   Case 04-03204                     Doc 257             Filed 04/01/19 Entered 04/01/19 08:05:52                                               Desc Main
                                                                          Document     Page 4 of 38
                                                                                                                                                                                   Exhibit A


                                                                                  Form 1                                                                                           Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 04-03204-ABG                                                                  Trustee:          (330290)        ILENE F. GOLDSTEIN
Case Name:       STATEWIDE HOLDING CORPORATION,                                            Filed (f) or Converted (c): 01/28/04 (f)
                 DBA STATEWIDE HOLDING CORPORATION                                         §341(a) Meeting Date:             03/18/04
Period Ending: 03/27/19                                                                    Claims Bar Date:                  07/19/04

                               1                                          2                             3                           4                    5                     6

                    Asset Description                                 Petition/             Estimated Net Value               Property             Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,         Abandoned             Received by        Administered (FA)/
                                                                       Values             Less Liens, Exemptions,            OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                        and Other Costs)                                                        Remaining Assets

                COMPANY, A WHOLLY OWNED SUBSIDIARY OF THE DEBTOR. THERE WAS OVER $1.7 MILLION OF UNPAID CLAIMS. THE TRUSTEE ANTICIPATES A
                SUBSTANTIAL SUPPLEMENTAL DISTRIBUTION. THE TRUSTEES NEXT STEPS ARE OBTAINING THE FUNDS AND REVIEWING THE CLAIMS FOR PAYMENT
                AS WELL AS POTENTIALLY SETTING AN ADDITIONAL CLAIMS BAR DATE. THE TRUSTEE BELIEVES THIS CASE WILL BE FULLY ADMINISTERED BY
                DECEMBER 2016.


                Status January, 2017: The trustee has currently received the balance of funds coming from the liquidation of a wholly-owned subsidiary of Statewide. The trustee will
                now do an interim distribution of allowed claims previously and is evaluating claims of subordinated creditors and lay claims. Currently she is also in discussions with
                the shareholders of Statewide Holding company regarding various issues.in addition the trustee is reviewing the ESOP plan and its relationship to a potential
                distribution


                Upcoming events will include an interim distribution as well as an additional bar date being set.


                December 31, 2017 The Trustee has made an interin Distribution and determined tax obligations in a complicated case. She is researching and allowing claims that
                have been previously denied. That motion should be heard in February. In addition it is necessary ti sort out Shareholders entitlement so that the Trustee can turnover
                the monet to Shareholders which number quite high


                This case should receive a supplenetal final report by June 2018.


                TFR submitted 01/27/2019

     Initial Projected Date Of Final Report (TFR):      December 31, 2009                     Current Projected Date Of Final Report (TFR):           January 27, 2019 (Actual)




                                                                                                                                                 Printed: 03/27/2019 08:58 AM       V.14.50
                          Case 04-03204                   Doc 257           Filed 04/01/19 Entered 04/01/19 08:05:52                                            Desc Main
                                                                             Document     Page 5 of 38
                                                                                                                                                                                   Exhibit B


                                                                                      Form 2                                                                                        Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:           04-03204-ABG                                                                   Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:             STATEWIDE HOLDING CORPORATION,                                                 Bank Name:          JPMORGAN CHASE BANK, N.A.
                       DBA STATEWIDE HOLDING CORPORATION                                              Account:            ***-*****66-65 - Money Market Account
Taxpayer ID #:         **-***1833                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                               Separate Bond: N/A

   1             2                            3                                           4                                           5                     6                  7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements          Money Market
  Date      Check #             Paid To / Received From                  Description of Transaction              T-Code              $                   $               Account Balance
03/09/04       {12}          ASSOCIATED AGENCIES                 RENT                                            1122-000              1,250.00                                    1,250.00
03/24/04       {14}          Sefarth Shaw                        refund of retainer                              1229-000              1,000.00                                    2,250.00
03/24/04       {2}           STATE WIDE                          BALANCE IN BANK ACCOUNTS                        1129-000              3,904.76                                    6,154.76
03/31/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.1500%                     1270-000                   0.25                                   6,155.01
04/02/04       {12}          Associated Agencies                 Rent                                            1122-000              1,250.00                                    7,405.01
04/19/04       {5}           ASSOCIATED AGENCIES                 CONTRACT BALANCE                                1121-000             39,051.05                                 46,456.06
04/30/04       {12}          Office of Special Deputy Receiver   Rent                                            1122-000             17,151.85                                 63,607.91
04/30/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.1500%                     1270-000                   2.49                                63,610.40
04/30/04      1001           Lake County Movers                  Move and store books and records                2410-000                                       250.00          63,360.40
05/03/04       {5}           Waukegan Insurance Agencies         Close out Bank Account                          1229-000             16,975.81                                 80,336.21
05/03/04       {12}          Associated Agencies                 Rent                                            1122-000              1,250.00                                 81,586.21
05/28/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.1500%                     1270-000                   9.90                                81,596.11
06/04/04       {12}          ASSOCIATED AGENCIES                 RENT                                            1122-000              1,250.00                                 82,846.11
06/30/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.1500%                     1270-000                  10.18                                82,856.29
07/09/04       {13}          UNUMPROVIDENT                       DEPOSIT                                         1221-000                 303.30                                83,159.59
07/30/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.1500%                     1270-000                  10.58                                83,170.17
08/03/04       {5}           ASSOCIATED AGENCIES                 CONTRACT BALANCE                                1229-000             28,432.59                               111,602.76
08/03/04       {13}          COMED                               UTILITY DEPOSIT                                 1221-000                 779.64                              112,382.40
08/31/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.2000%                     1270-000                  17.07                              112,399.47
09/03/04      1002           LAW OFFICES OF ILENE F.             Attorney fees                                   3110-000                                   16,800.00           95,599.47
                             GOLDSTEIN, CHARTERED
09/03/04      1003           LAW OFFICES OF ILENE F.             Attorney expenses                               3120-000                                       125.40          95,474.07
                             GOLDSTEIN, CHARTERED
09/30/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.2000%                     1270-000                  16.25                                95,490.32
10/14/04       {5}           Associated Agencies                 ACCOUNTS RECEIVABLE                             1229-000             28,284.44                               123,774.76
10/29/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.2500%                     1270-000                  19.41                              123,794.17
11/30/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.2500%                     1270-000                  25.44                              123,819.61
12/31/04         Int         JPMORGAN CHASE BANK                 Interest posting at 0.2500%                     1270-000                  26.29                              123,845.90
01/24/05       {5}           ASSOCIATED AGENCIES                 ACCOUNTS RECEIVABLE                             1229-000             29,770.76                               153,616.66
01/31/05         Int         JPMORGAN CHASE BANK                 Interest posting at 0.3000%                     1270-000                  32.27                              153,648.93
02/17/05      1004           INTERNATIONAL SURETIES LTD.         BOND PREMIUM PAYMENT ON LEDGER                  2300-000                                       231.18        153,417.75
                                                                 BALANCE AS OF 12/31/2004 FOR CASE
                                                                 #04-03204, Annual Bond Premium
02/28/05         Int         JPMORGAN CHASE BANK, N.A.           Interest posting at 0.3500%                     1270-000                  36.62                              153,454.37
03/31/05         Int         JPMORGAN CHASE BANK, N.A.           Interest posting at 0.3500%                     1270-000                  45.62                              153,499.99
04/07/05       {11}          Bank of Waukegan                    Sale of personal property                       1129-000                 500.00                              153,999.99
04/22/05       {5}           ASSOCIATED AGENCIES                 ACCOUNTS RECEIVABLE                             1229-000             26,723.55                               180,723.54

                                                                                                      Subtotals :                  $198,130.12             $17,406.58
{} Asset reference(s)                                                                                                                          Printed: 03/27/2019 08:58 AM         V.14.50
                          Case 04-03204                   Doc 257        Filed 04/01/19 Entered 04/01/19 08:05:52                                            Desc Main
                                                                          Document     Page 6 of 38
                                                                                                                                                                                Exhibit B


                                                                                   Form 2                                                                                       Page: 2

                                                    Cash Receipts And Disbursements Record
Case Number:           04-03204-ABG                                                                Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:             STATEWIDE HOLDING CORPORATION,                                              Bank Name:          JPMORGAN CHASE BANK, N.A.
                       DBA STATEWIDE HOLDING CORPORATION                                           Account:            ***-*****66-65 - Money Market Account
Taxpayer ID #:         **-***1833                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                            Separate Bond: N/A

   1             2                           3                                       4                                             5                     6                  7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements          Money Market
  Date      Check #             Paid To / Received From               Description of Transaction              T-Code              $                   $               Account Balance
04/29/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.3500%                     1270-000                  45.54                              180,769.08
05/31/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.3500%                     1270-000                  53.74                              180,822.82
06/30/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.4000%                     1270-000                  57.72                              180,880.54
07/22/05       {5}           ASSOCIATED AGENCIES              ACCOUNTS RECEIVABLE                             1229-000             36,727.94                               217,608.48
07/29/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.4500%                     1270-000                  64.96                              217,673.44
08/01/05      1005           LAW OFFICES OF ILENE F.          Fees                                            3110-000                                   14,556.00         203,117.44
                             GOLDSTEIN, CHARTERED
08/01/05      1006           LAW OFFICES OF ILENE F.          Expenses                                        3120-000                                       162.40        202,955.04
                             GOLDSTEIN, CHARTERED
08/31/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.4500%                     1270-000                  77.95                              203,032.99
09/30/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5000%                     1270-000                  79.84                              203,112.83
10/25/05       {5}           ASSOCIATED AGENCIES INC.         ACCOUNTS RECEIVABLE                             1229-000             31,280.23                               234,393.06
10/31/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5500%                     1270-000                  88.22                              234,481.28
11/30/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5500%                     1270-000                 105.08                              234,586.36
12/30/05         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                     1270-000                 117.32                              234,703.68
01/31/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.7000%                     1270-000                 132.18                              234,835.86
02/28/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.7000%                     1270-000                 126.14                              234,962.00
03/31/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.7000%                     1270-000                 139.73                              235,101.73
04/07/06      1007           INTERNATIONAL SURETIES LTD.      BOND PREMIUM PAYMENT ON BANK                    2300-000                                       176.09        234,925.64
                                                              BALANCE AS OF 02/01/2006 FOR CASE
                                                              #04-03204, Annual Bond Amount
04/18/06                     ACCOUNT FUNDED: ********6619                                                     9999-000                                  234,925.64                  0.00
04/28/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.8000%                     1270-000                  81.83                                     81.83
05/31/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.8000%                     1270-000                   0.06                                     81.89
06/30/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.8000%                     1270-000                   0.05                                     81.94
07/31/06         Int         JPMORGAN CHASE BANK, N.A.        Interest Earned                                 1270-000                   0.06                                     82.00
08/31/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.8000%                     1270-000                   0.06                                     82.06
09/29/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.8000%                     1270-000                   0.05                                     82.11
10/31/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.8000%                     1270-000                   0.05                                     82.16
11/30/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.8000%                     1270-000                   0.05                                     82.21
12/29/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.8000%                     1270-000                   0.05                                     82.26
01/31/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                     1270-000                   0.05                                     82.31
02/28/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                     1270-000                   0.04                                     82.35
03/16/07                     Transfer from TDA                Transfer from TDA                               9999-000                 600.00                                    682.35
03/20/07      1008           INTERNATIONAL SURETIES LTD.      BOND PREMIUM PAYMENT ON LEDGER                  2300-000                                       203.75              478.60
                                                              BALANCE AS OF 12/31/2006 FOR CASE
                                                              #04-03204

                                                                                                   Subtotals :                   $69,778.94         $250,023.88
{} Asset reference(s)                                                                                                                       Printed: 03/27/2019 08:58 AM        V.14.50
                          Case 04-03204                   Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                           Desc Main
                                                                         Document     Page 7 of 38
                                                                                                                                                                              Exhibit B


                                                                                   Form 2                                                                                      Page: 3

                                                      Cash Receipts And Disbursements Record
Case Number:           04-03204-ABG                                                               Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:             STATEWIDE HOLDING CORPORATION,                                             Bank Name:          JPMORGAN CHASE BANK, N.A.
                       DBA STATEWIDE HOLDING CORPORATION                                          Account:            ***-*****66-65 - Money Market Account
Taxpayer ID #:         **-***1833                                                                 Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                           Separate Bond: N/A

   1             2                            3                                      4                                            5                    6                  7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements          Money Market
  Date      Check #             Paid To / Received From              Description of Transaction              T-Code              $                  $               Account Balance
03/30/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                    1270-000                  0.19                                    478.79
04/30/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                    1270-000                  0.26                                    479.05
05/31/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                    1270-000                  0.26                                    479.31
06/29/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                    1270-000                  0.24                                    479.55
07/31/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                    1270-000                  0.27                                    479.82
08/31/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                    1270-000                  0.26                                    480.08
09/28/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                    1270-000                  0.23                                    480.31
10/31/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6500%                    1270-000                  0.28                                    480.59
11/30/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6000%                    1270-000                  0.25                                    480.84
12/31/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.6000%                    1270-000                  0.24                                    481.08
01/31/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.3000%                    1270-000                  0.21                                    481.29
02/12/08      1009           INTERNATIONAL SURETIES LTD.      BOND PREMIUM PAYMENT ON BANK                   2300-000                                      205.08              276.21
                                                              BALANCE AS OF 12/31/2007 FOR CASE
                                                              #04-03204, Bond payment
02/29/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.2500%                    1270-000                  0.08                                    276.29
03/31/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1700%                    1270-000                  0.05                                    276.34
04/22/08                     Chase                            TRANSFER FROM INVESTMENT                       9999-000              4,000.00                                   4,276.34
04/25/08      1010           ILENE F. GOLDSTEIN               Trustee Comp                                   2100-000                                   4,020.99               255.35
04/30/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1700%                    1270-000                  0.14                                    255.49
05/30/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1500%                    1270-000                  0.03                                    255.52
06/30/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1500%                    1270-000                  0.03                                    255.55
07/31/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1500%                    1270-000                  0.03                                    255.58
08/29/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1500%                    1270-000                  0.03                                    255.61
09/30/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1500%                    1270-000                  0.03                                    255.64
10/31/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1200%                    1270-000                  0.02                                    255.66
11/28/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.1000%                    1270-000                  0.02                                    255.68
12/09/08                     From Account #********6619       Close CD via CD Rollover                       9999-000           237,476.15                               237,731.83
12/31/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                    1270-000                  9.72                              237,741.55
01/30/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                    1270-000                  9.69                              237,751.24
02/27/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                    1270-000                  9.05                              237,760.29
03/04/09      1011           INTERNATIONAL SURETIES LTD.      BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                      207.72        237,552.57
                                                              BALANCE AS OF 03/04/2009 FOR CASE
                                                              #04-03204
03/31/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                    1270-000                 10.34                              237,562.91
04/30/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                    1270-000                  9.69                              237,572.60
05/29/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                    1270-000                  9.36                              237,581.96
06/30/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                    1270-000                 10.33                              237,592.29

                                                                                                  Subtotals :                  $241,547.48             $4,433.79
{} Asset reference(s)                                                                                                                      Printed: 03/27/2019 08:58 AM        V.14.50
                          Case 04-03204                   Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                                  Desc Main
                                                                         Document     Page 8 of 38
                                                                                                                                                                                     Exhibit B


                                                                                   Form 2                                                                                            Page: 4

                                                        Cash Receipts And Disbursements Record
Case Number:           04-03204-ABG                                                                   Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:             STATEWIDE HOLDING CORPORATION,                                                 Bank Name:            JPMORGAN CHASE BANK, N.A.
                       DBA STATEWIDE HOLDING CORPORATION                                              Account:              ***-*****66-65 - Money Market Account
Taxpayer ID #:         **-***1833                                                                     Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                               Separate Bond: N/A

   1             2                            3                                      4                                                  5                     6                  7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements           Money Market
  Date      Check #             Paid To / Received From              Description of Transaction                    T-Code              $                  $                Account Balance
07/31/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                   10.01                               237,602.30
08/31/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                   10.01                               237,612.31
09/30/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                    9.69                               237,622.00
10/30/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                    9.69                               237,631.69
11/30/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                   10.01                               237,641.70
12/31/09         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                   10.01                               237,651.71
01/29/10         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                    9.37                               237,661.08
02/19/10      1012           INTERNATIONAL SURETIES LTD.      BOND PREMIUM PAYMENT ON BANK                       2300-000                                         190.14        237,470.94
                                                              BALANCE AS OF 02/19/2010 FOR CASE
                                                              #04-03204
02/26/10         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                    9.05                               237,479.99
03/31/10         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.0500%                        1270-000                   10.65                               237,490.64
04/20/10         Int         JPMORGAN CHASE BANK, N.A.        Current Interest Rate is 0.0500%                   1270-000                    6.13                               237,496.77
04/20/10                     Wire out to BNYM account         Wire out to BNYM account **********6665            9999-000             -237,496.77                                        0.00
                             **********6665

                                                                                   ACCOUNT TOTALS                                     272,054.39             272,054.39                $0.00
                                                                                            Less: Bank Transfers                         4,579.38            234,925.64
                                                                                   Subtotal                                           267,475.01              37,128.75
                                                                                            Less: Payments to Debtors                                               0.00
                                                                                   NET Receipts / Disbursements                      $267,475.01             $37,128.75




{} Asset reference(s)                                                                                                                            Printed: 03/27/2019 08:58 AM        V.14.50
                          Case 04-03204                   Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                            Desc Main
                                                                         Document     Page 9 of 38
                                                                                                                                                                                Exhibit B


                                                                                   Form 2                                                                                       Page: 5

                                                    Cash Receipts And Disbursements Record
Case Number:           04-03204-ABG                                                                Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:             STATEWIDE HOLDING CORPORATION,                                              Bank Name:          JPMORGAN CHASE BANK, N.A.
                       DBA STATEWIDE HOLDING CORPORATION                                           Account:            ***-*****66-19 - Time Deposit Account
Taxpayer ID #:         **-***1833                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                            Separate Bond: N/A

   1             2                             3                                     4                                             5                    6                   7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements         Time Deposit
  Date      Check #             Paid To / Received From               Description of Transaction              T-Code              $                   $              Account Balance
04/18/06                     FUNDING ACCOUNT: ********6665                                                    9999-000            234,925.64                              234,925.64
04/28/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3500%                     1270-000                 112.98                             235,038.62
05/18/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.2500%                     1270-000                 147.83                             235,186.45
05/31/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.2500%                     1270-000                 113.43                             235,299.88
06/19/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.2500%                     1270-000                 145.09                             235,444.97
06/30/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 106.65                             235,551.62
07/19/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 151.06                             235,702.68
07/31/06         Int         JPMORGAN CHASE BANK, N.A.        Interest Earned                                 1270-000                 115.16                             235,817.84
08/18/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 142.82                             235,960.66
09/18/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.4000%                     1270-000                 294.09                             236,254.75
10/18/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.4000%                     1270-000                 272.00                             236,526.75
11/17/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.4000%                     1270-000                 272.32                             236,799.07
12/18/06         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.4000%                     1270-000                 272.64                             237,071.71
01/16/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.4000%                     1270-000                 276.71                             237,348.42
02/15/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 258.17                             237,606.59
03/16/07                     Transfer to MMA                  Transfer to MMA                                 9999-000                                      600.00        237,006.59
03/19/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 258.44                             237,265.03
04/16/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 262.48                             237,527.51
05/16/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 262.78                             237,790.29
06/15/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 263.08                             238,053.37
07/16/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 267.81                             238,321.18
08/14/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 268.11                             238,589.29
09/13/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 268.41                             238,857.70
10/15/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 273.17                             239,130.87
11/13/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 266.92                             239,397.79
12/12/07         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.3000%                     1270-000                 267.22                             239,665.01
01/11/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.1800%                     1270-000                 236.17                             239,901.18
02/11/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.1800%                     1270-000                 243.63                             240,144.81
03/11/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.1800%                     1270-000                 224.53                             240,369.34
04/10/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 1.0000%                     1270-000                 192.69                             240,562.03
04/22/08                     Chase                            TRANSFER FROM INVESTMENT                        9999-000                                   4,000.00         236,562.03
05/12/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.7500%                     1270-000                 146.86                             236,708.89
06/09/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5800%                     1270-000                 117.28                             236,826.17
07/09/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5800%                     1270-000                 117.34                             236,943.51
08/08/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5800%                     1270-000                 112.98                             237,056.49
09/08/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5800%                     1270-000                 116.80                             237,173.29
10/08/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5800%                     1270-000                 113.09                             237,286.38
                                                                                                   Subtotals :                  $241,886.38             $4,600.00
{} Asset reference(s)                                                                                                                        Printed: 03/27/2019 08:58 AM       V.14.50
                          Case 04-03204                   Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                                  Desc Main
                                                                        Document      Page 10 of 38
                                                                                                                                                                                     Exhibit B


                                                                                   Form 2                                                                                            Page: 6

                                                        Cash Receipts And Disbursements Record
Case Number:           04-03204-ABG                                                                   Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:             STATEWIDE HOLDING CORPORATION,                                                 Bank Name:            JPMORGAN CHASE BANK, N.A.
                       DBA STATEWIDE HOLDING CORPORATION                                              Account:              ***-*****66-19 - Time Deposit Account
Taxpayer ID #:         **-***1833                                                                     Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                               Separate Bond: N/A

   1             2                            3                                      4                                                  5                     6                  7

 Trans.     {Ref #} /                                                                                                               Receipts         Disbursements          Time Deposit
  Date      Check #             Paid To / Received From              Description of Transaction                    T-Code              $                   $               Account Balance
11/07/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.5800%                        1270-000                   113.14                              237,399.52
12/08/08         Int         JPMORGAN CHASE BANK, N.A.        Interest posting at 0.3800%                        1270-000                    76.63                              237,476.15
12/09/08                     To Account #********6665         Close CD via CD Rollover                           9999-000                                    237,476.15                  0.00

                                                                                   ACCOUNT TOTALS                                      242,076.15            242,076.15                $0.00
                                                                                            Less: Bank Transfers                       234,925.64            242,076.15
                                                                                   Subtotal                                              7,150.51                   0.00
                                                                                            Less: Payments to Debtors                                               0.00
                                                                                   NET Receipts / Disbursements                         $7,150.51                 $0.00




{} Asset reference(s)                                                                                                                             Printed: 03/27/2019 08:58 AM       V.14.50
                          Case 04-03204                    Doc 257         Filed 04/01/19 Entered 04/01/19 08:05:52                                                  Desc Main
                                                                           Document      Page 11 of 38
                                                                                                                                                                                        Exhibit B


                                                                                        Form 2                                                                                          Page: 7

                                                          Cash Receipts And Disbursements Record
Case Number:           04-03204-ABG                                                                      Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:             STATEWIDE HOLDING CORPORATION,                                                    Bank Name:            The Bank of New York Mellon
                       DBA STATEWIDE HOLDING CORPORATION                                                 Account:              ****-******66- - Money Market Account
Taxpayer ID #:         **-***1833                                                                        Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                                  Separate Bond: N/A

   1             2                            3                                           4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                                  Receipts         Disbursements          Money Market
  Date      Check #             Paid To / Received From                  Description of Transaction                   T-Code              $                   $               Account Balance
04/20/10                     Wire in from JPMorgan Chase Bank,   Wire in from JPMorgan Chase Bank, N.A.             9999-000              237,496.77                               237,496.77
                             N.A. account ********6665           account ********6665
04/30/10         Int         The Bank of New York Mellon         Interest posting at 0.0700%                        1270-000                     5.01                              237,501.78
05/28/10         Int         The Bank of New York Mellon         Interest posting at 0.0700%                        1270-000                    14.12                              237,515.90
06/30/10         Int         The Bank of New York Mellon         Interest posting at 0.0700%                        1270-000                    13.66                              237,529.56
07/30/10         Int         The Bank of New York Mellon         Interest posting at 0.0700%                        1270-000                    14.12                              237,543.68
08/27/10         Int         The Bank of New York Mellon         Current Interest Rate is 0.0700%                   1270-000                    11.84                              237,555.52
08/27/10                     To Account #**********6666          TRANSFER TO CHECKING                               9999-000                                    237,555.52                  0.00

                                                                                        ACCOUNT TOTALS                                    237,555.52            237,555.52                $0.00
                                                                                               Less: Bank Transfers                       237,496.77            237,555.52
                                                                                        Subtotal                                                58.75                  0.00
                                                                                               Less: Payments to Debtors                                               0.00
                                                                                        NET Receipts / Disbursements                           $58.75                $0.00




{} Asset reference(s)                                                                                                                               Printed: 03/27/2019 08:58 AM        V.14.50
                        Case 04-03204                     Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                                    Desc Main
                                                                        Document      Page 12 of 38
                                                                                                                                                                                       Exhibit B


                                                                                    Form 2                                                                                             Page: 8

                                                    Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                     Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                                   Bank Name:            The Bank of New York Mellon
                     DBA STATEWIDE HOLDING CORPORATION                                                Account:              ****-******66- - Checking Account
Taxpayer ID #:       **-***1833                                                                       Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                               Separate Bond: N/A

   1             2                              3                                     4                                                 5                       6                  7

 Trans.     {Ref #} /                                                                                                                Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                   T-Code               $                  $                 Account Balance
08/27/10                   From Account #**********6665       TRANSFER TO CHECKING                                9999-000             237,555.52                                 237,555.52
08/31/10       101         ILENE F. GOLDSTEIN                 Dividend paid 100.00% on $16,982.92,                2100-000                                   12,961.93            224,593.59
                                                              Trustee Compensation; Reference:
08/31/10       102         LAW OFFICES OF ILENE F.            Dividend paid 100.00% on $52,485.00,                3110-000                                   21,129.00            203,464.59
                           GOLDSTEIN, CHARTERED               Attorney for Trustee Fees (Trustee Firm);
                                                              Reference:
08/31/10       103         LAW OFFICES OF ILENE F.            Dividend paid 100.00% on $1,280.05, Attorney        3120-000                                          992.25        202,472.34
                           GOLDSTEIN, CHARTERED               for Trustee Expenses (Trustee Firm);
                                                              Reference:
08/31/10       104         Gould & Ratner                     Dividend paid 100.00% on $43,294.00, Special        3210-600                                   43,294.00            159,178.34
                                                              Counsel for Trustee Fees; Reference:
08/31/10       105         Gould & Ratner                     Dividend paid 100.00% on $5,248.12, Special         3220-610                                      5,248.12          153,930.22
                                                              Counsel for Trustee Expenses; Reference:
08/31/10       106         POPOWCER KATTEN, LTD.              Dividend paid 100.00% on $8,420.00,                 3410-000                                      8,420.00          145,510.22
                                                              Accountant for Trustee Fees (Other Firm);
                                                              Reference:
08/31/10       107         Commonwealth Edison                Dividend paid 7.52% on $3,464.82; Claim# 3;         7100-000                                          260.64        145,249.58
                                                              Filed: $3,464.82; Reference:
08/31/10       108         Strieker, Kenneth                  Dividend paid 7.52% on $29,053.00; Claim#           7100-000                                      2,185.52          143,064.06
                                                              4; Filed: $29,053.00; Reference:
08/31/10       109         Schreiber, Chester                 Dividend paid 7.52% on $15,800.74; Claim#           7100-000                                      1,188.62          141,875.44
                                                              5; Filed: $15,800.74; Reference:
08/31/10       110         Baright, Daniel                    Dividend paid 7.52% on $79,773.05; Claim#           7100-000                                      6,000.95          135,874.49
                                                              6; Filed: $79,773.05; Reference:
08/31/10       111         LaBanow, John                      Dividend paid 7.52% on $16,778.47; Claim#           7100-000                                      1,262.17          134,612.32
                                                              7; Filed: $16,778.47; Reference:
                                                              Stopped on 01/18/11
08/31/10       112         Thompson, Patricia                 Dividend paid 7.52% on $16,213.38; Claim#           7100-000                                      1,219.66          133,392.66
                                                              8; Filed: $16,213.38; Reference:
08/31/10       113         Thurber, Kristin D                 Dividend paid 7.52% on $5,292.74; Claim# 9;         7100-000                                          398.15        132,994.51
                                                              Filed: $5,292.74; Reference:
08/31/10       114         Vukovich, Richmond                 Dividend paid 7.52% on $27,021.90; Claim#           7100-000                                      2,032.73          130,961.78
                                                              10; Filed: $27,021.90; Reference:
08/31/10       115         Thorpe, Carol                      Dividend paid 7.52% on $11,437.65; Claim#           7100-000                                          860.40        130,101.38
                                                              11; Filed: $11,437.65; Reference:
08/31/10       116         Turk, Jim                          Dividend paid 7.52% on $47,544.48; Claim#           7100-000                                      3,576.55          126,524.83
                                                              12; Filed: $47,544.48; Reference:
08/31/10       117         DeFilippis, Mary                   Dividend paid 7.52% on $22,067.93; Claim#           7100-000                                      1,660.07          124,864.76
                                                              14; Filed: $22,067.93; Reference:

                                                                                                          Subtotals :                $237,555.52          $112,690.76
{} Asset reference(s)                                                                                                                             Printed: 03/27/2019 08:58 AM         V.14.50
                        Case 04-03204                     Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                               Desc Main
                                                                        Document      Page 13 of 38
                                                                                                                                                                                  Exhibit B


                                                                                    Form 2                                                                                         Page: 9

                                                     Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                  Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                                Bank Name:          The Bank of New York Mellon
                     DBA STATEWIDE HOLDING CORPORATION                                             Account:            ****-******66- - Checking Account
Taxpayer ID #:       **-***1833                                                                    Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                            Separate Bond: N/A

   1             2                             3                                      4                                            5                       6                  7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                 Description of Transaction              T-Code               $                  $                 Account Balance
08/31/10       118         Koath, Carol                       Dividend paid 7.52% on $9,851.14; Claim#        7100-000                                         741.05        124,123.71
                                                              15; Filed: $9,851.14; Reference:
08/31/10       119         Moeller, Barbra                    Dividend paid 7.52% on $16,291.88; Claim#       7100-000                                     1,225.56          122,898.15
                                                              16; Filed: $16,291.88; Reference:
08/31/10       120         Habib, Daryl                       Dividend paid 7.52% on $17,235.92; Claim#       7100-000                                     1,296.58          121,601.57
                                                              17; Filed: $17,235.92; Reference:
08/31/10       121         Norstates Bank f/k/a Bank of       Dividend paid 7.52% on $299,732.81; Claim#      7100-000                                  22,547.49              99,054.08
                           Waukegan                           18; Filed: $299,732.81; Reference:
08/31/10       122         Norstates Bank a/k/a Bank of       Dividend paid 7.52% on $968,444.02; Claim#      7100-000                                  72,851.49              26,202.59
                           Waukegan                           21; Filed: $984,025.10; Reference:
08/31/10       123         Brooks, Betty                      Dividend paid 7.52% on $14,900.97; Claim#       7100-000                                     1,120.93            25,081.66
                                                              23; Filed: $14,900.97; Reference:
08/31/10       124         York, Mark                         Dividend paid 7.52% on $6,013.25; Claim#        7100-000                                         452.35          24,629.31
                                                              24; Filed: $6,013.25; Reference:
08/31/10       125         Hammock, Karen S                   Dividend paid 7.52% on $36,387.29; Claim#       7100-000                                     2,737.24            21,892.07
                                                              25; Filed: $36,387.29; Reference:
08/31/10       126         Pietras, Marjorie                  Dividend paid 7.52% on $12,698.33; Claim#       7100-000                                         955.24          20,936.83
                                                              26; Filed: $0.00; Reference:
                                                              Stopped on 01/18/11
08/31/10       127         Martin, Scott D                    Dividend paid 7.52% on $45,508.37; Claim#       7100-000                                     3,423.38            17,513.45
                                                              27; Filed: $0.00; Reference:
                                                              Stopped on 01/18/11
08/31/10       128         Coad, Barbara                      Dividend paid 7.52% on $10,500.00; Claim#       7100-000                                         789.87          16,723.58
                                                              28; Filed: $10,500.00; Reference:
08/31/10       129         Ward, Bonne L                      Dividend paid 7.52% on $18,000.00; Claim#       7100-000                                     1,354.06            15,369.52
                                                              30; Filed: $18,000.00; Reference:
08/31/10       130         Grinath, Susan                     Dividend paid 7.52% on $21,348.62; Claim#       7100-000                                     1,605.96            13,763.56
                                                              32; Filed: $21,348.62; Reference:
08/31/10       131         Barwick, Maureen C                 Dividend paid 7.52% on $31,849.87; Claim#       7100-000                                     2,395.92            11,367.64
                                                              37; Filed: $31,849.87; Reference:
08/31/10       132         Schneider, Terry L                 Dividend paid 7.52% on $11,073.06; Claim#       7100-000                                         832.97          10,534.67
                                                              38; Filed: $11,073.06; Reference:
08/31/10       133         Paukstys, Rose M                   Dividend paid 7.52% on $41,428.30; Claim#       7100-000                                     3,116.46               7,418.21
                                                              39; Filed: $41,428.30; Reference:
08/31/10       134         Albert, Daryl L                    Dividend paid 7.52% on $39,445.47; Claim#       7100-000                                     2,967.30               4,450.91
                                                              40; Filed: $39,445.47; Reference:
08/31/10       135         Alice J Swank                      Dividend paid 7.52% on $31,801.10; Claim#       7100-000                                     2,392.25               2,058.66
                                                              41; Filed: $31,801.10; Reference:
08/31/10       136         Buehler, Van A                     Dividend paid 7.52% on $27,359.82; Claim#       7100-000                                     2,058.15                   0.51

                                                                                                   Subtotals :                          $0.00        $124,864.25
{} Asset reference(s)                                                                                                                        Printed: 03/27/2019 08:58 AM          V.14.50
                        Case 04-03204                     Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                               Desc Main
                                                                        Document      Page 14 of 38
                                                                                                                                                                                  Exhibit B


                                                                                    Form 2                                                                                        Page: 10

                                                     Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                  Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                                Bank Name:          The Bank of New York Mellon
                     DBA STATEWIDE HOLDING CORPORATION                                             Account:            ****-******66- - Checking Account
Taxpayer ID #:       **-***1833                                                                    Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                            Separate Bond: N/A

   1             2                              3                                        4                                         5                       6                  7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                 Description of Transaction              T-Code               $                  $                 Account Balance
                                                              44; Filed: $27,359.82; Reference:
08/31/10       137         U.S. Bankruptcy Court              COMBINED SMALL CHECK                            7100-000                                           0.51                 0.00
09/24/10                   Gould & Ratner                     Refund on expenses                              3220-000                                     -2,500.00              2,500.00
10/01/10       138         Commonwealth Edison                Dividend paid 7.65% on $3,464.82; Claim# 3;     7100-000                                           4.48             2,495.52
                                                              Filed: $3,464.82; Reference:
10/01/10       139         Strieker, Kenneth                  Dividend paid 7.65% on $29,053.00; Claim#       7100-000                                          37.55             2,457.97
                                                              4; Filed: $29,053.00; Reference:
10/01/10       140         Schreiber, Chester                 Dividend paid 7.65% on $15,800.74; Claim#       7100-000                                          20.42             2,437.55
                                                              5; Filed: $15,800.74; Reference:
10/01/10       141         Baright, Daniel                    Dividend paid 7.65% on $79,773.05; Claim#       7100-000                                         103.10             2,334.45
                                                              6; Filed: $79,773.05; Reference:
10/01/10       142         LaBanow, John                      Dividend paid 7.65% on $16,778.47; Claim#       7100-000                                          21.68             2,312.77
                                                              7; Filed: $16,778.47; Reference:
                                                              Stopped on 02/09/11
10/01/10       143         Thompson, Patricia                 Dividend paid 7.65% on $16,213.38; Claim#       7100-000                                          20.95             2,291.82
                                                              8; Filed: $16,213.38; Reference:
10/01/10       144         Thurber, Kristin D                 Dividend paid 7.65% on $5,292.74; Claim# 9;     7100-000                                           6.84             2,284.98
                                                              Filed: $5,292.74; Reference:
10/01/10       145         Vukovich, Richmond                 Dividend paid 7.65% on $27,021.90; Claim#       7100-000                                          34.92             2,250.06
                                                              10; Filed: $27,021.90; Reference:
10/01/10       146         Thorpe, Carol                      Dividend paid 7.65% on $11,437.65; Claim#       7100-000                                          14.78             2,235.28
                                                              11; Filed: $11,437.65; Reference:
10/01/10       147         Turk, Jim                          Dividend paid 7.65% on $47,544.48; Claim#       7100-000                                          61.45             2,173.83
                                                              12; Filed: $47,544.48; Reference:
10/01/10       148         North Shore Sanitary               Dividend paid 7.65% on $6.76; Claim# 13;        7100-000                                           0.01             2,173.82
                                                              Filed: $6.76; Reference:
10/01/10       149         DeFilippis, Mary                   Dividend paid 7.65% on $22,067.93; Claim#       7100-000                                          28.52             2,145.30
                                                              14; Filed: $22,067.93; Reference:
10/01/10       150         Koath, Carol                       Dividend paid 7.65% on $9,851.14; Claim#        7100-000                                          12.74             2,132.56
                                                              15; Filed: $9,851.14; Reference:
10/01/10       151         Moeller, Barbra                    Dividend paid 7.65% on $16,291.88; Claim#       7100-000                                          21.06             2,111.50
                                                              16; Filed: $16,291.88; Reference:
10/01/10       152         Habib, Daryl                       Dividend paid 7.65% on $17,235.92; Claim#       7100-000                                          22.27             2,089.23
                                                              17; Filed: $17,235.92; Reference:
10/01/10       153         Norstates Bank f/k/a Bank of       Dividend paid 7.65% on $299,732.81; Claim#      7100-000                                         387.39             1,701.84
                           Waukegan                           18; Filed: $299,732.81; Reference:
10/01/10       154         Norstates Bank a/k/a Bank of       Dividend paid 7.65% on $968,444.02; Claim#      7100-000                                     1,251.67                450.17
                           Waukegan                           21; Filed: $984,025.10; Reference:


                                                                                                    Subtotals :                         $0.00              $-449.66
{} Asset reference(s)                                                                                                                        Printed: 03/27/2019 08:58 AM          V.14.50
                        Case 04-03204                   Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                               Desc Main
                                                                      Document      Page 15 of 38
                                                                                                                                                                                 Exhibit B


                                                                                  Form 2                                                                                         Page: 11

                                                   Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                              Bank Name:          The Bank of New York Mellon
                     DBA STATEWIDE HOLDING CORPORATION                                           Account:            ****-******66- - Checking Account
Taxpayer ID #:       **-***1833                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                          Separate Bond: N/A

   1             2                             3                                    4                                            5                       6                   7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements               Checking
  Date      Check #           Paid To / Received From               Description of Transaction              T-Code               $                  $                  Account Balance
10/01/10       155         Brooks, Betty                    Dividend paid 7.65% on $14,900.97; Claim#       7100-000                                          19.26               430.91
                                                            23; Filed: $14,900.97; Reference:
10/01/10       156         York, Mark                       Dividend paid 7.65% on $6,013.25; Claim#        7100-000                                            7.77              423.14
                                                            24; Filed: $6,013.25; Reference:
10/01/10       157         Hammock, Karen S                 Dividend paid 7.65% on $36,387.29; Claim#       7100-000                                          47.03               376.11
                                                            25; Filed: $36,387.29; Reference:
10/01/10       158         Pietras, Marjorie                Dividend paid 7.65% on $12,698.33; Claim#       7100-000                                          16.41               359.70
                                                            26; Filed: $0.00; Reference:
                                                            Stopped on 02/09/11
10/01/10       159         Martin, Scott D                  Dividend paid 7.65% on $45,508.37; Claim#       7100-000                                          58.82               300.88
                                                            27; Filed: $0.00; Reference:
                                                            Stopped on 02/09/11
10/01/10       160         Coad, Barbara                    Dividend paid 7.65% on $10,500.00; Claim#       7100-000                                          13.57               287.31
                                                            28; Filed: $10,500.00; Reference:
10/01/10       161         Ward, Bonne L                    Dividend paid 7.65% on $18,000.00; Claim#       7100-000                                          23.26               264.05
                                                            30; Filed: $18,000.00; Reference:
10/01/10       162         Grinath, Susan                   Dividend paid 7.65% on $21,348.62; Claim#       7100-000                                          27.59               236.46
                                                            32; Filed: $21,348.62; Reference:
10/01/10       163         Barwick, Maureen C               Dividend paid 7.65% on $31,849.87; Claim#       7100-000                                          41.16               195.30
                                                            37; Filed: $31,849.87; Reference:
10/01/10       164         Schneider, Terry L               Dividend paid 7.65% on $11,073.06; Claim#       7100-000                                          14.32               180.98
                                                            38; Filed: $11,073.06; Reference:
10/01/10       165         Paukstys, Rose M                 Dividend paid 7.65% on $41,428.30; Claim#       7100-000                                          53.54               127.44
                                                            39; Filed: $41,428.30; Reference:
10/01/10       166         Albert, Daryl L                  Dividend paid 7.65% on $39,445.47; Claim#       7100-000                                          50.98                76.46
                                                            40; Filed: $39,445.47; Reference:
10/01/10       167         Alice J Swank                    Dividend paid 7.65% on $31,801.10; Claim#       7100-000                                          41.10                35.36
                                                            41; Filed: $31,801.10; Reference:
10/01/10       168         Buehler, Van A                   Dividend paid 7.65% on $27,359.82; Claim#       7100-000                                          35.36                  0.00
                                                            44; Filed: $27,359.82; Reference:
01/18/11       111         LaBanow, John                    Dividend paid 7.52% on $16,778.47; Claim#       7100-000                                     -1,262.17               1,262.17
                                                            7; Filed: $16,778.47; Reference:
                                                            Stopped: check issued on 08/31/10
01/18/11       126         Pietras, Marjorie                Dividend paid 7.52% on $12,698.33; Claim#       7100-000                                         -955.24             2,217.41
                                                            26; Filed: $0.00; Reference:
                                                            Stopped: check issued on 08/31/10
01/18/11       127         Martin, Scott D                  Dividend paid 7.52% on $45,508.37; Claim#       7100-000                                     -3,423.38               5,640.79
                                                            27; Filed: $0.00; Reference:
                                                            Stopped: check issued on 08/31/10

                                                                                                 Subtotals :                          $0.00           $-5,190.62
{} Asset reference(s)                                                                                                                      Printed: 03/27/2019 08:58 AM           V.14.50
                        Case 04-03204                   Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                                     Desc Main
                                                                      Document      Page 16 of 38
                                                                                                                                                                                      Exhibit B


                                                                                  Form 2                                                                                              Page: 12

                                                    Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                    Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                                  Bank Name:            The Bank of New York Mellon
                     DBA STATEWIDE HOLDING CORPORATION                                               Account:              ****-******66- - Checking Account
Taxpayer ID #:       **-***1833                                                                      Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                              Separate Bond: N/A

   1             2                              3                                   4                                                  5                       6                  7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From               Description of Transaction                    T-Code               $                  $                 Account Balance
02/09/11       142         LaBanow, John                    Dividend paid 7.65% on $16,778.47; Claim#           7100-000                                           -21.68             5,662.47
                                                            7; Filed: $16,778.47; Reference:
                                                            Stopped: check issued on 10/01/10
02/09/11       158         Pietras, Marjorie                Dividend paid 7.65% on $12,698.33; Claim#           7100-000                                           -16.41             5,678.88
                                                            26; Filed: $0.00; Reference:
                                                            Stopped: check issued on 10/01/10
02/09/11       159         Martin, Scott D                  Dividend paid 7.65% on $45,508.37; Claim#           7100-000                                           -58.82             5,737.70
                                                            27; Filed: $0.00; Reference:
                                                            Stopped: check issued on 10/01/10
02/22/11       169         Clerk of the Court               Unclaimed funds                                                                                    5,737.70                   0.00
                                                                                                 1,283.85       7100-001                                                                  0.00
                                                                                                   971.65       7100-001                                                                  0.00
                                                                                                 3,482.20       7100-001                                                                  0.00

                                                                                  ACCOUNT TOTALS                                      237,555.52            237,555.52                  $0.00
                                                                                           Less: Bank Transfers                       237,555.52                    0.00
                                                                                  Subtotal                                                   0.00           237,555.52
                                                                                           Less: Payments to Debtors                                                0.00
                                                                                  NET Receipts / Disbursements                              $0.00        $237,555.52




{} Asset reference(s)                                                                                                                            Printed: 03/27/2019 08:58 AM          V.14.50
                        Case 04-03204                      Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                               Desc Main
                                                                         Document      Page 17 of 38
                                                                                                                                                                                   Exhibit B


                                                                                     Form 2                                                                                        Page: 13

                                                          Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                      Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                                    Bank Name:          Rabobank, N.A.
                     DBA STATEWIDE HOLDING CORPORATION                                                 Account:            ******5166 - Checking Account
Taxpayer ID #:       **-***1833                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                                Separate Bond: N/A

   1             2                             3                                       4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements           Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                 T-Code              $                  $              Account Balance
04/15/16       {4}         Office of the Special Deputy        Payment from liquidation of Statewide              1129-000          2,000,000.00                            2,000,000.00
                           Receiver                            Insurance Company
08/22/16       {4}         Office of the Special Deputy        Funds from liquidation of Insurance company        1129-000          1,886,595.00                            3,886,595.00
11/30/16                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   3,060.10       3,883,534.90
12/30/16                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   2,868.85       3,880,666.05
01/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   3,067.96       3,877,598.09
02/28/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   2,684.93       3,874,913.16
03/02/17       101         Arthur B. Levine Company            BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                   1,186.22       3,873,726.94
                                                               BALANCE AS OF 03/02/2017 FOR CASE
                                                               #04-03204
                                                               Voided on 03/02/17
03/02/17       101         Arthur B. Levine Company            BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                  -1,186.22       3,874,913.16
                                                               BALANCE AS OF 03/02/2017 FOR CASE
                                                               #04-03204
                                                               Voided: check issued on 03/02/17
03/02/17       102         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                   1,186.01       3,873,727.15
                                                               BALANCE AS OF 03/02/2017 FOR CASE
                                                               #04-03204
                                                               Voided on 03/02/17
03/02/17       102         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                  -1,186.01       3,874,913.16
                                                               BALANCE AS OF 03/02/2017 FOR CASE
                                                               #04-03204
                                                               Voided: check issued on 03/02/17
03/02/17       103         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                   1,186.01       3,873,727.15
                                                               BALANCE AS OF 03/02/2017 FOR CASE
                                                               #04-03204, Bond
03/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   2,972.60       3,870,754.55
04/28/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   2,684.93       3,868,069.62
05/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   3,164.38       3,864,905.24
06/30/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   2,876.71       3,862,028.53
07/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   2,780.82       3,859,247.71
08/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                   3,164.38       3,856,083.33
09/27/17       104         ILENE F. GOLDSTEIN                  Dividend paid 100.00% on $66,982.92,               2100-000                                  50,000.00       3,806,083.33
                                                               Trustee Compensation; Reference:
09/27/17       105         Commonwealth Edison                 Dividend paid 100.00% on $3,464.82; Claim#         7100-000                                   3,199.70       3,802,883.63
                                                               3; Filed: $3,464.82; Reference:
                                                               Stopped on 01/31/18
09/27/17       106         Strieker, Kenneth                   Dividend paid 100.00% on $29,053.00; Claim#        7100-000                                  26,829.93       3,776,053.70
                                                               4; Filed: $29,053.00; Reference:
                                                                                                       Subtotals :                $3,886,595.00         $110,541.30
{} Asset reference(s)                                                                                                                           Printed: 03/27/2019 08:58 AM        V.14.50
                        Case 04-03204                     Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                               Desc Main
                                                                        Document      Page 18 of 38
                                                                                                                                                                                 Exhibit B


                                                                                    Form 2                                                                                       Page: 14

                                                     Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                    Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                                  Bank Name:          Rabobank, N.A.
                     DBA STATEWIDE HOLDING CORPORATION                                               Account:            ******5166 - Checking Account
Taxpayer ID #:       **-***1833                                                                      Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                              Separate Bond: N/A

   1             2                              3                                        4                                           5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                T-Code              $                   $              Account Balance
09/27/17       107         Schreiber, Chester                 Dividend paid 100.00% on $15,800.74; Claim#       7100-000                                   14,591.70       3,761,462.00
                                                              5; Filed: $15,800.74; Reference:
09/27/17       108         Baright, Daniel                    Dividend paid 100.00% on $79,773.05; Claim#       7100-000                                   73,669.00       3,687,793.00
                                                              6; Filed: $79,773.05; Reference:
09/27/17       109         LaBanow, John                      Dividend paid 100.00% on $16,778.47; Claim#       7100-000                                   15,494.62       3,672,298.38
                                                              7; Filed: $16,778.47; Reference:
09/27/17       110         Thompson, Patricia                 Dividend paid 100.00% on $16,213.38; Claim#       7100-000                                   14,972.77       3,657,325.61
                                                              8; Filed: $16,213.38; Reference:
09/27/17       111         Thurber, Kristin D                 Dividend paid 100.00% on $5,292.74; Claim#        7100-000                                    4,887.75       3,652,437.86
                                                              9; Filed: $5,292.74; Reference:
09/27/17       112         Vukovich, Raymond                  Dividend paid 100.00% on $27,021.90; Claim#       7100-000                                   24,954.25       3,627,483.61
                                                              10; Filed: $27,021.90; Reference:
09/27/17       113         Thorpe, Carol                      Dividend paid 100.00% on $11,437.65; Claim#       7100-000                                   10,562.47       3,616,921.14
                                                              11; Filed: $11,437.65; Reference:
                                                              Stopped on 01/31/18
09/27/17       114         Turk, Jim                          Dividend paid 100.00% on $47,544.48; Claim#       7100-000                                   43,906.48       3,573,014.66
                                                              12; Filed: $47,544.48; Reference:
09/27/17       115         North Shore Sanitary               Dividend paid 100.00% on $6.76; Claim# 13;        7100-000                                        6.24       3,573,008.42
                                                              Filed: $6.76; Reference:
09/27/17       116         DeFilippis, Mary                   Dividend paid 100.00% on $22,067.93; Claim#       7100-000                                   20,379.34       3,552,629.08
                                                              14; Filed: $22,067.93; Reference:
09/27/17       117         Koath, Carol                       Dividend paid 100.00% on $9,851.14; Claim#        7100-000                                    9,097.35       3,543,531.73
                                                              15; Filed: $9,851.14; Reference:
09/27/17       118         Moeller, Barbra                    Dividend paid 100.00% on $16,291.88; Claim#       7100-000                                   15,045.26       3,528,486.47
                                                              16; Filed: $16,291.88; Reference:
                                                              Stopped on 01/31/18
09/27/17       119         Habib, Daryl                       Dividend paid 100.00% on $17,235.92; Claim#       7100-000                                   15,917.07       3,512,569.40
                                                              17; Filed: $17,235.92; Reference:
09/27/17       120         Norstates Bank f/k/a Bank of       Dividend paid 100.00% on $299,732.81;             7100-000                                  276,797.93       3,235,771.47
                           Waukegan                           Claim# 18; Filed: $299,732.81; Reference:
09/27/17       121         Norstates Bank a/k/a Bank of       Dividend paid 100.00% on $968,444.02;             7100-000                                  894,340.86       2,341,430.61
                           Waukegan                           Claim# 21; Filed: $984,025.10; Reference:
09/27/17       122         Brooks, Betty                      Dividend paid 100.00% on $14,900.97; Claim#       7100-000                                   13,760.78       2,327,669.83
                                                              23; Filed: $14,900.97; Reference:
09/27/17       123         York, Mark                         Dividend paid 100.00% on $6,013.25; Claim#        7100-000                                    5,553.13       2,322,116.70
                                                              24; Filed: $6,013.25; Reference:
09/27/17       124         Hammock, Karen S                   Dividend paid 100.00% on $36,387.29; Claim#       7100-000                                   33,603.02       2,288,513.68
                                                              25; Filed: $36,387.29; Reference:
09/27/17       125         Pietras, Marjorie                  Dividend paid 100.00% on $12,698.33; Claim#       7100-000                                   11,726.68       2,276,787.00

                                                                                                      Subtotals :                         $0.00     $1,499,266.70
{} Asset reference(s)                                                                                                                         Printed: 03/27/2019 08:58 AM        V.14.50
                        Case 04-03204                   Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                            Desc Main
                                                                      Document      Page 19 of 38
                                                                                                                                                                             Exhibit B


                                                                                  Form 2                                                                                     Page: 15

                                                  Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                              Bank Name:          Rabobank, N.A.
                     DBA STATEWIDE HOLDING CORPORATION                                           Account:            ******5166 - Checking Account
Taxpayer ID #:       **-***1833                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                          Separate Bond: N/A

   1             2                            3                                     4                                            5                    6                  7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From               Description of Transaction              T-Code              $                   $              Account Balance
                                                            26; Filed: $0.00; Reference:
                                                            Stopped on 01/31/18
09/27/17       126         Martin, Scott D                  Dividend paid 100.00% on $45,508.37; Claim#     7100-000                                  42,026.17        2,234,760.83
                                                            27; Filed: $0.00; Reference:
                                                            Stopped on 01/31/18
09/27/17       127         Coad, Barbara                    Dividend paid 100.00% on $10,500.00; Claim#     7100-000                                   9,696.56        2,225,064.27
                                                            28; Filed: $10,500.00; Reference:
09/27/17       128         Ward, Bonne L                    Dividend paid 100.00% on $18,000.00; Claim#     7100-000                                  16,622.68        2,208,441.59
                                                            30; Filed: $18,000.00; Reference:
09/27/17       129         Grinath, Susan                   Dividend paid 100.00% on $21,348.62; Claim#     7100-000                                  19,715.07        2,188,726.52
                                                            32; Filed: $21,348.62; Reference:
                                                            Stopped on 01/31/18
09/27/17       130         Barwick, Maureen C               Dividend paid 100.00% on $31,849.87; Claim#     7100-000                                  29,412.79        2,159,313.73
                                                            37; Filed: $31,849.87; Reference:
09/27/17       131         Schneider, Terry L               Dividend paid 100.00% on $11,073.06; Claim#     7100-000                                  10,225.77        2,149,087.96
                                                            38; Filed: $11,073.06; Reference:
09/27/17       132         Paukstys, Rose M                 Dividend paid 100.00% on $41,428.30; Claim#     7100-000                                  38,258.30        2,110,829.66
                                                            39; Filed: $41,428.30; Reference:
                                                            Stopped on 01/31/18
09/27/17       133         Albert, Daryl L                  Dividend paid 100.00% on $39,445.47; Claim#     7100-000                                  36,427.19        2,074,402.47
                                                            40; Filed: $39,445.47; Reference:
09/27/17       134         Alice J Swank                    Dividend paid 100.00% on $31,801.10; Claim#     7100-000                                  29,367.75        2,045,034.72
                                                            41; Filed: $31,801.10; Reference:
09/27/17       135         Buehler, Van A                   Dividend paid 100.00% on $27,359.82; Claim#     7100-000                                  25,266.31        2,019,768.41
                                                            44; Filed: $27,359.82; Reference:
09/27/17       136         Ralph W. Swank Jr.               Dividend paid 100.00% on $15,555.55; Claim#     7100-000                                  15,555.55        2,004,212.86
                                                            47; Filed: $15,555.55; Reference:
09/27/17       137         Jay S. Swank                     Dividend paid 100.00% on $15,555.55; Claim#     7100-000                                  15,555.55        1,988,657.31
                                                            48; Filed: $15,555.55; Reference:
09/27/17       138         Wayne Swank                      Dividend paid 100.00% on $15,555.55; Claim#     7100-000                                  15,555.55        1,973,101.76
                                                            49; Filed: $15,555.55; Reference:
09/29/17                   Rabobank, N.A.                   Bank and Technology Services Fee                2600-000                                   2,780.82        1,970,320.94
10/31/17                   Rabobank, N.A.                   Bank and Technology Services Fee                2600-000                                   3,068.49        1,967,252.45
11/30/17                   Rabobank, N.A.                   Bank and Technology Services Fee                2600-000                                   2,876.71        1,964,375.74
12/29/17                   Rabobank, N.A.                   Bank and Technology Services Fee                2600-000                                   2,780.82        1,961,594.92
01/31/18       105         Commonwealth Edison              Dividend paid 100.00% on $3,464.82; Claim#      7100-000                                   -3,199.70       1,964,794.62
                                                            3; Filed: $3,464.82; Reference:
                                                            Stopped: check issued on 09/27/17
01/31/18       113         Thorpe, Carol                    Dividend paid 100.00% on $11,437.65; Claim#     7100-000                                  -10,562.47       1,975,357.09
                                                                                                  Subtotals :                         $0.00       $301,429.91
{} Asset reference(s)                                                                                                                     Printed: 03/27/2019 08:58 AM        V.14.50
                        Case 04-03204                      Doc 257        Filed 04/01/19 Entered 04/01/19 08:05:52                                            Desc Main
                                                                          Document      Page 20 of 38
                                                                                                                                                                                 Exhibit B


                                                                                     Form 2                                                                                      Page: 16

                                                          Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                   Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                                 Bank Name:          Rabobank, N.A.
                     DBA STATEWIDE HOLDING CORPORATION                                              Account:            ******5166 - Checking Account
Taxpayer ID #:       **-***1833                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                             Separate Bond: N/A

   1             2                             3                                       4                                            5                     6                  7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements            Checking
  Date      Check #            Paid To / Received From                 Description of Transaction              T-Code              $                   $               Account Balance
                                                               11; Filed: $11,437.65; Reference:
                                                               Stopped: check issued on 09/27/17
01/31/18       118         Moeller, Barbra                     Dividend paid 100.00% on $16,291.88; Claim#     7100-000                                  -15,045.26        1,990,402.35
                                                               16; Filed: $16,291.88; Reference:
                                                               Stopped: check issued on 09/27/17
01/31/18       125         Pietras, Marjorie                   Dividend paid 100.00% on $12,698.33; Claim#     7100-000                                  -11,726.68        2,002,129.03
                                                               26; Filed: $0.00; Reference:
                                                               Stopped: check issued on 09/27/17
01/31/18       126         Martin, Scott D                     Dividend paid 100.00% on $45,508.37; Claim#     7100-000                                  -42,026.17        2,044,155.20
                                                               27; Filed: $0.00; Reference:
                                                               Stopped: check issued on 09/27/17
01/31/18       129         Grinath, Susan                      Dividend paid 100.00% on $21,348.62; Claim#     7100-000                                  -19,715.07        2,063,870.27
                                                               32; Filed: $21,348.62; Reference:
                                                               Stopped: check issued on 09/27/17
01/31/18       132         Paukstys, Rose M                    Dividend paid 100.00% on $41,428.30; Claim#     7100-000                                  -38,258.30        2,102,128.57
                                                               39; Filed: $41,428.30; Reference:
                                                               Stopped: check issued on 09/27/17
01/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                    3,164.38        2,098,964.19
02/23/18       139         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON BANK                    2300-000                                       655.83       2,098,308.36
                                                               BALANCE AS OF 02/23/2018 FOR CASE
                                                               #04-03204
02/28/18                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                    2,684.93        2,095,623.43
03/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                    2,876.71        2,092,746.72
04/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                    2,780.82        2,089,965.90
05/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                    3,164.38        2,086,801.52
06/29/18                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                    2,780.82        2,084,020.70
07/29/18       140         Grinath, Susan                      Distribution                                    7100-000                                   19,715.07        2,064,305.63
07/29/18       141         JM Partners LLC                     Distribution                                    7100-000                                   42,026.17        2,022,279.46
07/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                    3,068.49        2,019,210.97
08/03/18       142         Pietras, Marjorie                   DISTRIBUTION TO UNSECURED                       7100-000                                   11,726.68        2,007,484.29
                                                               CREDITORS CHAPTER 7
08/06/18       143         Paukstys, Rose M                    Distribution                                    7100-000                                   38,258.30        1,969,225.99
08/25/18       144         Swank, Bryan W, Stuart O & Darryl   Dividend paid 100.00% on $46,666.65; Claim#     7100-000                                   46,666.65        1,922,559.34
                           S                                   2; Filed: $46,666.65; Reference:
08/25/18       145         Riedel, Renee A                     Dividend paid 100.00% on $12,895.00; Claim#     7100-000                                   12,895.00        1,909,664.34
                                                               31; Filed: $12,895.00; Reference:
                                                               Stopped on 03/26/19
08/25/18       146         Peterson, Ada                       Dividend paid 100.00% on $6,602.61; Claim#      7100-000                                    6,602.61        1,903,061.73


                                                                                                     Subtotals :                         $0.00           $72,295.36
{} Asset reference(s)                                                                                                                        Printed: 03/27/2019 08:58 AM         V.14.50
                        Case 04-03204                    Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                                 Desc Main
                                                                       Document      Page 21 of 38
                                                                                                                                                                                  Exhibit B


                                                                                   Form 2                                                                                         Page: 17

                                                        Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                                    Trustee:             ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                                  Bank Name:           Rabobank, N.A.
                     DBA STATEWIDE HOLDING CORPORATION                                               Account:             ******5166 - Checking Account
Taxpayer ID #:       **-***1833                                                                      Blanket Bond:        $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                              Separate Bond: N/A

   1             2                            3                                      4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                  T-Code              $                  $               Account Balance
                                                             34; Filed: $6,602.61; Reference:
08/25/18       147         Roger Iles                        Dividend paid 100.00% on $157,500.00;              7100-000                                   157,500.00       1,745,561.73
                                                             Claim# 35; Filed: $157,500.00; Reference:
08/25/18       148         Swank, Rodrick D                  Dividend paid 100.00% on $15,555.55; Claim#        7100-000                                    15,555.55       1,730,006.18
                                                             42; Filed: $15,555.55; Reference:
08/25/18       149         Swank, Marianne L                 Dividend paid 100.00% on $15,555.55; Claim#        7100-000                                    15,555.55       1,714,450.63
                                                             43; Filed: $15,555.56; Reference:
08/25/18       150         Pecher, Susan J                   Dividend paid 100.00% on $15,555.55; Claim#        7100-000                                    15,555.55       1,698,895.08
                                                             45; Filed: $15,555.56; Reference:
08/25/18       151         Sabonjan, Lorene                  Dividend paid 100.00% on $105,000.00;              7200-000                                   105,000.00       1,593,895.08
                                                             Claim# 50; Filed: $105,000.00; Reference:
08/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                     2,959.65       1,590,935.43
09/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                     1,368.60       1,589,566.83
10/19/18       152         Clerk of the United States        Unclaimed Funds                                                                                28,807.43       1,560,759.40
                           Bankruptcy Court
                                                                Unclaimed funds                   3,199.70      7100-001                                                    1,560,759.40
                                                                Unclaiomed Fuds                  10,562.47      7100-001                                                    1,560,759.40
                                                                Unclaimed Funds                  15,045.26      7100-001                                                    1,560,759.40
10/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                     1,589.61       1,559,169.79
11/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                     1,330.94       1,557,838.85
12/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                     1,247.98       1,556,590.87
03/26/19       145         Riedel, Renee A                   Dividend paid 100.00% on $12,895.00; Claim#        7100-000                                   -12,895.00       1,569,485.87
                                                             31; Filed: $12,895.00; Reference:
                                                             Stopped: check issued on 08/25/18
03/26/19       153         Clerk of the United States                                                           7100-000                                    12,895.00       1,556,590.87
                           Bankruptcy Court

                                                                                  ACCOUNT TOTALS                                   3,886,595.00       2,330,004.13         $1,556,590.87
                                                                                          Less: Bank Transfers                             0.00                  0.00
                                                                                  Subtotal                                         3,886,595.00       2,330,004.13
                                                                                          Less: Payments to Debtors                                              0.00
                                                                                  NET Receipts / Disbursements                   $3,886,595.00       $2,330,004.13




{} Asset reference(s)                                                                                                                          Printed: 03/27/2019 08:58 AM        V.14.50
                        Case 04-03204                   Doc 257     Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                                                    Document      Page 22 of 38
                                                                                                                                                                            Exhibit B


                                                                               Form 2                                                                                       Page: 18

                                                  Cash Receipts And Disbursements Record
Case Number:         04-03204-ABG                                                               Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           STATEWIDE HOLDING CORPORATION,                                             Bank Name:          Rabobank, N.A.
                     DBA STATEWIDE HOLDING CORPORATION                                          Account:            ******5166 - Checking Account
Taxpayer ID #:       **-***1833                                                                 Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/27/19                                                                         Separate Bond: N/A

   1             2                         3                                    4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements          Checking
  Date      Check #           Paid To / Received From             Description of Transaction               T-Code              $                   $             Account Balance


                                                                                                                                  Net              Net                  Account
                                                                              TOTAL - ALL ACCOUNTS                              Receipts      Disbursements             Balances

                                                                              MMA # ***-*****66-65                            267,475.01             37,128.75                  0.00
                                                                              TIA # ***-*****66-19                               7,150.51                 0.00                  0.00
                                                                              MMA # ****-******66-                                   58.75                0.00                  0.00
                                                                              Checking # ******5166                          3,886,595.00       2,330,004.13         1,556,590.87

                                                                                                                           $4,161,279.27       $2,604,688.40        $1,556,590.87




{} Asset reference(s)                                                                                                                    Printed: 03/27/2019 08:58 AM        V.14.50
                   Case 04-03204               Doc 257         Filed 04/01/19 Entered 04/01/19 08:05:52                        Desc Main
                                                               Document      Page 23 of 38

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                  Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                                             Page: 1                                             Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                               Time: 08:58:01 AM
Claim #   Creditor Name & Address                   Claim Type       Claim Ref. No. / Notes        Amount Allowed         Paid to Date    Claim Balance

          ILENE F. GOLDSTEIN                        Admin Ch. 7                                         $110,482.92         $66,982.92          43,500.00
200       c/o Ilene F. Goldstein, Chartered
          Suite 200
          Highland Park, IL 60035
          LAW OFFICES OF ILENE F. GOLDSTEIN,        Admin Ch. 7                                           $47,740.00              $0.00         47,740.00
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,        Admin Ch. 7                                               $1,240.79           $0.00          1,240.79
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
           Lois West c/o Kutchins, Robbins &        Admin Ch. 7                                               $2,963.62           $0.00          2,963.62
200       Diamond, LTD
          1101 Perimeter Drive Ste 760
          Schaumburg, IL 60173
0001      LAW OFFICES OF ILENE F. GOLDSTEIN,        Admin Ch. 7                                           $52,485.00        $52,485.00                  0.00
 200      CHARTERED
          425 HUEHL RD
          STE16B
          NORTHBROOK, IL 60062
0002      LAW OFFICES OF ILENE F. GOLDSTEIN,        Admin Ch. 7                                               $1,280.05       $1,280.05                 0.00
 200      CHARTERED
          425 HUEHL RD
          STE16B
          NORTHBROOK, IL 60062
0003      Gould & Ratner                            Admin Ch. 7                                           $43,294.00        $43,294.00                  0.00
 200      222 North La Salle St.
          Suite 800
          Chicago, IL 60601
0004      Gould & Ratner                            Admin Ch. 7                                               $5,248.12       $5,248.12                 0.00
 200      222 North La Salle St.
          Suite 800
          Chicago, IL 60601
0005      POPOWCER KATTEN, LTD.                     Admin Ch. 7                                               $8,420.00       $8,420.00                 0.00
 200      35 EAST WACKER DRIVE
          SUITE 1550
          CHICAGO, IL 60601
33        Barwick, Maureen C                        Priority                                                     $0.00            $0.00                 0.00
 570      6323 39th Avenue                                           History: Details33-107/23/2004Claim #33 filed by Barwick, Maureen C, total amount
          Kenosha, WI 53143                                          claimed: $31849.87 (Carroll, Dorothy )
                                                                     8108/12/2008Notice of Hearing and Objection to Claim(s) 33 Filed by Christopher J.
                                                                     Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                                     01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                                     60085-5725.
                                                                     (Attachments: # 1 Proposed Order)(Horvay, Christopher)
                   Case 04-03204            Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                                          Document      Page 24 of 38

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                                        Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                                         Page: 2                                                               Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                                             Time: 08:58:01 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

                                                                 9309/12/2008Order Disallowing/barred Claim(s) 33 (RE: 81 Objection to Claim, ).
                                                                 Signed on 9/12/2008 (Howard, Celeste) Status: Disallow
                                                                 --------------------------------------------------------------------------------* * *
                                                                 Priority; History: 33-1 07/23/2004Claim #33 filed by Barwick, Maureen C , total
                                                                 amount claimed: $31849.87 (Carroll, Dorothy)

22        Bank of Waukegan                          Secured                                                               $0.00                    $0.00            0.00
 100      1601 North Lewis Ave.                                  History: Details22-107/13/2004Claim #22 filed by Bank of Waukegan, total amount
          Waukean, IL 60085                                      claimed: $1041568.62 (Beemster, Greg )
                                                                 8608/12/2008Notice of Hearing and Objection to Claim(s) 22 Filed by Christopher J.
                                                                 Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                                 01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                                 60085-5725.
                                                                 (Attachments: # 1 Proposed Order)(Horvay, Christopher)
                                                                 12412/05/2008Order Disallowing Claim(s) 22 (RE: 86 Objection to Claim, ). Signed
                                                                 on 12/5/2008 (Howard, Celeste) Status: Disallow
                                                                 12/09/2008Update Status of Claim Status 22 . (Howard, Celeste) Status: Disallow
                                                                 --------------------------------------------------------------------------------* * *
                                                                 Secured; History: 22-1 07/13/2004Claim #22 filed by Bank of Waukegan , total
                                                                 amount claimed: $1041568.62 (Beemster, Greg)


1         Peoples Gas Light & Coke Co               Unsecured                                                             $0.00                    $0.00            0.00
 610      130 E Randolph Dr                                      Unsecured; History: 1-1 02/13/2004Claim #1 filed by Peoples Gas Light & Coke Co ,
          Chicago, IL 60601                                      total amount claimed: $1783.3 (Walker, Valerie) 5008/14/2006Withdrawal of
                                                                 Claim(s): 1 Filed by Peoples Gas Light & Coke CO. (Johnson, Akeith) Status:
                                                                 Withdraw


2         Swank, Bryan W, Stuart O & Darryl S       Unsecured                                                      $46,666.65               $46,666.65              0.00
 610      P O Box 693                                            Unsecured; History: 2-1 02/19/2004Claim #2 filed by Swank, Bryan W, Stuart O &
          Waukegan, IL 60079-3540                                Darryl S , total amount claimed: $46666.65 (Marola, Rosalie) 29-1 07/21/2004Claim
                                                                 #29 filed amending Claim #2 filed by Swank, Bryan W, Stuart O & Darryl S , total
                                                                 amount claimed: $9441.44 (Howard, Celeste)


                                                                 Address line 1 and 2 are more than 80 characters and cannot be wrapped: P O Box
                                                                 693
                                                                 Waukegan, IL 60079-3540


                                                                 Claim reconsidered and allowed pursuant to omnibus order entered on May 25, 2018


3         Commonwealth Edison                       Unsecured                                                       $3,464.82                 $3,464.82             0.00
 610      2100 Swift Drive                                       Unsecured; History: 3-1 04/09/2004Claim #3 filed by Commonwealth Edison , total
          Attn: Bankruptcy Section/Revenue Mgmt                  amount claimed: $3464.82 (Howard, Celeste)
          Oakbrook, IL 60523


4         Strieker, Kenneth                         Unsecured                                                      $29,053.00               $29,053.00              0.00
 610      1916 Buckington Dr.                                    Unsecured; History: 4-1 05/07/2004Claim #4 filed by Strieker, Kenneth , total amount
          Chesterfield, MO 63017                                 claimed: $29053 (Ross, Demetrius)
                    Case 04-03204   Doc 257    Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                               Document      Page 25 of 38

                                             EXHIBIT C
                                      ANALYSIS OF CLAIMS REGISTER                                         Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                              Page: 3                                                               Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                                  Time: 08:58:01 AM
Claim #   Creditor Name & Address        Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date    Claim Balance

5         Schreiber, Chester             Unsecured                                                      $15,800.74               $15,800.74             0.00
 610      1821 Paddock Ct                             Unsecured; History: 5-1 06/03/2004Claim #5 filed by Schreiber, Chester , total
          Grayslake, IL 60030                         amount claimed: $15800.74 (Howard, Celeste)


6         Baright, Daniel                Unsecured                                                      $79,773.05               $79,773.05             0.00
 610      10 Shoshoni                                 History: Details6-106/14/2004Claim #6 filed by Baright, Daniel, total amount claimed:
          Lake Villa, IL 60046                        $79773.05 (Pruitt, Debra )
                                                      6508/12/2008Notice of Hearing and Objection to Claim(s) 6 Filed by Christopher J.
                                                      Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                      01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                      60085-5725. (
                                                      Attachments: # 1 Proposed Order)(Horvay, Christopher)
                                                      10109/12/2008Order Allowing Claim(s) 6 (RE: 65 Objection to Claim, ). Signed on
                                                      9/12/2008 (Howard, Celeste) Status: Allow
                                                      --------------------------------------------------------------------------------* * *
                                                      Priority; History: 6-1 06/14/2004Claim #6 filed by Baright, Daniel , total amount
                                                      claimed: $79773.05 (Pruitt, Debra)


7         LaBanow, John                  Unsecured                                                      $16,778.47               $16,778.47             0.00
 610      1811 Springhill Dr.                         History: Details7-106/14/2004Claim #7 filed by LaBanow, John, total amount
          O Fallon, MO 63366                          claimed: $16778.47 (Pruitt, Debra )
                                                      6608/12/2008Notice of Hearing and Objection to Claim(s) 7 Filed by Christopher J.
                                                      Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                      01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                      60085-5725. (
                                                      Attachments: # 1 Proposed Order)(Horvay, Christopher)
                                                      10009/12/2008Order Allowing Claim(s) 7 (RE: 66 Objection to Claim, ). Signed on
                                                      9/12/2008 (Howard, Celeste) Status: Allow
                                                      --------------------------------------------------------------------------------* * *
                                                      Priority; History: 7-1 06/14/2004Claim #7 filed by LaBanow, John , total amount
                                                      claimed: $16778.47 (Pruitt, Debra)


8         Thompson, Patricia             Unsecured                                                      $16,213.38               $16,213.38             0.00
 610      c/o Stephen A. Thompson                     Unsecured; History: 8-1 06/17/2004Claim #8 filed by Thompson, Patricia , total
          1518 75th St.                               amount claimed: $16213.38 (Howard, Celeste)
          Kenosha, WI 53143


9         Thurber, Kristin D             Unsecured                                                       $5,292.74                 $5,292.74            0.00
 610      P.O. Box 279                                Unsecured; History: 9-1 06/21/2004Claim #9 filed by Thurber, Kristin D , total amount
          Arizona City, AZ 85223                      claimed: $5292.74 (Howard, Celeste)


10        Vukovich, Raymond              Unsecured                                                      $27,021.90               $27,021.90             0.00
 610      1703 Hyde Park                              Unsecured; History: 10-1 06/28/2004Claim #10 filed by Vukovich, Richmond , total
          Waukegan, IL 60085                          amount claimed: $27021.9 (Riddick, Debbie)
                   Case 04-03204           Doc 257        Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                                          Document      Page 26 of 38

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                                        Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                                         Page: 4                                                               Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                                             Time: 08:58:01 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

11        Thorpe, Carol                             Unsecured                                                      $11,437.65               $11,437.65              0.00
 610      4970 Grand Lakes Dr S                                  Unsecured; History: 11-1 07/02/2004Claim #11 filed by Thorpe, Carol , total amount
          Jacksonville, FL 32258                                 claimed: $11437.65 (Howard, Celeste)


12        Turk, Jim                                 Unsecured                                                      $47,544.48               $47,544.48              0.00
 610      2301 N Bonnie Brook Ln                                 Priority; History: 12-1 07/02/2004Claim #12 filed by Turk, Jim , total amount claimed:
          Waukegan, IL 60087                                     $47544.48 (Howard, Celeste)


13        North Shore Sanitary                      Unsecured                                                             $6.76                    $6.76            0.00
 610      P.O. Box 750                                           Unsecured; History: 13-1 07/06/2004Claim #13 filed by North Shore Sanitary , total
          Gurnee, IL 60031                                       amount claimed: $6.76 (Howard, Celeste)


14        DeFilippis, Mary                          Unsecured                                                      $22,067.93               $22,067.93              0.00
 610      10450 W. Paddock Ave.                                  Unsecured; History: 14-1 07/02/2004Claim #14 filed by DeFilippis, Mary , total
          Waukegan, IL 60087                                     amount claimed: $22067.93 (Howard, Celeste)


15        Koath, Carol                              Unsecured                                                       $9,851.14                 $9,851.14             0.00
 610      1991 Westview Ln.                                      Unsecured; History: 15-1 07/09/2004Claim #15 filed by Koath, Carol , total amount
          Round Lake, IL 60073                                   claimed: $9851.14 (Howard, Celeste)


16        Moeller, Barbra                           Unsecured                                                      $16,291.88               $16,291.88              0.00
 610      914 Shields Ave.                                       Unsecured; History: 16-1 07/12/2004Claim #16 filed by Moeller, Barbra , total amount
          Winthrop Harbor, IL 60096                              claimed: $16291.88 (Howard, Celeste) 4812/02/2005Withdrawal of Claim(s): 19 & 20
                                                                 Filed by Ruben R Chapa on behalf of Elaine L Chao U.S.D. (Chapa, Ruben) Status:
                                                                 Withdraw


17        Habib, Daryl                              Unsecured                                                      $17,235.92               $17,235.92              0.00
 610      4982 Essington Ct.                                     Unsecured; History: 17-1 07/13/2004Claim #17 filed by Habib, Daryl , total amount
          Barrington, IL 60010                                   claimed: $17235.92 (Pruitt, Debra)


18        Norstates Bank f/k/a Bank of Waukegan     Unsecured                                                    $299,732.81              $299,732.81               0.00
 610      1601 North Lewis Ave.                                  History: Details18-107/13/2004Claim #18 filed by Bank of Waukegan, total amount
          Waukean, IL 60085                                      claimed: $299732.81 (Bradford, Janette )
                                                                 8408/12/2008Notice of Hearing and Objection to Claim(s) 18 Filed by Christopher J.
                                                                 Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                                 01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                                 60085-5725.
                                                                 (Attachments: # 1 Proposed Order)(Horvay, Christopher)
                                                                 12512/05/2008Order Allowing Claim(s) 18 (RE: 84 Objection to Claim, ). Signed on
                                                                 12/5/2008 (Howard, Celeste) Status: Allow
                                                                 12/09/2008Update Status of Claim Status 18 . (Howard, Celeste) Status: Allow
                                                                 --------------------------------------------------------------------------------* * *
                                                                 Unsecured; History: 18-1 07/13/2004Claim #18 filed by Bank of Waukegan , total
                                                                 amount claimed: $299732.81 (Bradford, Janette)
                   Case 04-03204            Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                                          Document      Page 27 of 38

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                                        Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                                         Page: 5                                                               Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                                             Time: 08:58:01 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

19        US Dept of Labor/Statewide Holding Corp   Unsecured                                                             $0.00                    $0.00            0.00
 610      c/o Ruben R Chapa                                      History: Details19-107/13/2004Claim #19 filed by US Dept of Labor/Statewide
          230 S Dearborn St,Ste 844                              Holding Corp, total amount claimed: $0 (Bradford, Janette )
          Chicago, IL 60604                                      --------------------------------------------------------------------------------* * *
                                                                 ; History: 19-1 07/13/2004Claim #19 filed by US Dept of Labor/Statewide Holding
                                                                 Corp , total amount claimed: $0 (Bradford, Janette); (19-1) undetermined Address
                                                                 line 1 and 2 are more than 80 characters and cannot be wrapped: c/o Ruben R
                                                                 Chapa 230 S Dearborn St
                                                                 Ste 844
                                                                 Chicago, IL 60604



20        US Dept of Labor/Statewide Holding Corp   Unsecured                                                             $0.00                    $0.00            0.00
 610      c/o Ruben R Chapa                                      History: Details20-107/13/2004Claim #20 filed by US Dept of Labor/Statewide
          230 S Dearborn St,Ste 844                              Holding Corp, total amount claimed: $0 (Bradford, Janette )
          Chicago, IL 60604                                      --------------------------------------------------------------------------------* * *
                                                                 ; History: 20-1 07/13/2004Claim #20 filed by US Dept of Labor/Statewide Holding
                                                                 Corp , total amount claimed: $0 (Bradford, Janette); (20-1) Undertermined Address
                                                                 line 1 and 2 are more than 80 characters and cannot be wrapped: c/o Ruben R
                                                                 Chapa 230 S Dearborn St
                                                                 Ste 844
                                                                 Chicago, IL 60604



21        Norstates Bank a/k/a Bank of Waukegan     Unsecured                                                    $968,444.02              $968,444.02               0.00
 610      1601 North Lewis Ave.                                  History: Details21-107/13/2004Claim #21 filed by Bank of Waukegan, total amount
          Waukean, IL 60085                                      claimed: $984025.1 (Bradford, Janette )
                                                                 8508/12/2008Notice of Hearing and Objection to Claim(s) 21 Filed by Christopher J.
                                                                 Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                                 01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                                 60085-5725.
                                                                 (Attachments: # 1 Proposed Order)(Horvay, Christopher)
                                                                 12312/05/2008Order Allowing Claim(s) 21 (RE: 85 Objection to Claim, ). Signed on
                                                                 12/5/2008 (Howard, Celeste) Status: Allow
                                                                 --------------------------------------------------------------------------------* * *
                                                                 Unsecured; History: 21-1 07/13/2004Claim #21 filed by Bank of Waukegan , total
                                                                 amount claimed: $984025.1 (Bradford, Janette)


23        Brooks, Betty                             Unsecured                                                      $14,900.97               $14,900.97              0.00
 610      3703 W. 9th St.                                        Unsecured; History: 23-1 07/14/2004Claim #23 filed by Brooks, Betty , total amount
          Winthrop Harbor, IL 60096                              claimed: $14900.97 (Howard, Celeste)


24        York, Mark                                Unsecured                                                       $6,013.25                 $6,013.25             0.00
 610      9032 W Elm CT Unit D                                   Unsecured; History: 24-1 07/15/2004Claim #24 filed by York, Mark , total amount
          Franklin, WI 53132                                     claimed: $6013.25 (Howard, Celeste)
                   Case 04-03204            Doc 257     Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                                        Document      Page 28 of 38

                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                                        Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                                       Page: 6                                                               Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                                           Time: 08:58:01 AM
Claim #   Creditor Name & Address                 Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

25        Hammock, Karen S                        Unsecured                                                      $36,387.29               $36,387.29              0.00
 610      616 English Lane                                     History: Details25-107/16/2004Claim #25 filed by Hammock, Karen S, total amount
          Winthrop Harbor, IL 60096                            claimed: $36387.29 (Howard, Celeste )
                                                               7408/12/2008Notice of Hearing and Objection to Claim(s) 25 Filed by Christopher J.
                                                               Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                               01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                               60085-5725.
                                                               (Attachments: # 1 Proposed Order)(Horvay, Christopher)
                                                               10509/12/2008Order Allowing Claim(s) 25 (RE: 74 Objection to Claim, ). Signed on
                                                               9/12/2008 (Howard, Celeste) Status: Allow
                                                               --------------------------------------------------------------------------------* * *
                                                               Unsecured claimed:$17823.18; Secured claimed:$18564.11; Secured; History: 25-1
                                                               07/16/2004Claim #25 filed by Hammock, Karen S , total amount claimed: $36387.29
                                                               (Howard, Celeste)


26        Pietras, Marjorie                       Unsecured                                                      $12,698.33               $12,698.33              0.00
 610      1605 S. Candlestick Way                              ; History: 26-1 07/16/2004Claim #26 filed by Pietras, Marjorie , total amount claimed:
          Waukegan, IL 60085                                   $0 (Howard, Celeste)


27        JM Partners LLC                         Unsecured                                                      $45,508.37               $45,508.37              0.00
610       Attn John Marshall                                   ; History: 27-1 07/19/2004Claim #27 filed by Martin, Scott D , total amount claimed:
          6800 Paragon Place STe 202                           $0 (Howard, Celeste)Claim assigned to JM Partners LLC
          Richmond, VA 23230


28        Coad, Barbara                           Unsecured                                                      $10,500.00               $10,500.00              0.00
 610      37522 N. Geraghty Ave.                               History: Details28-107/19/2004Claim #28 filed by Coad, Barbara, total amount
          Waukegan, IL 60085                                   claimed: $10500 (Howard, Celeste )
                                                               7708/12/2008Notice of Hearing and Objection to Claim(s) 28 Filed by Christopher J.
                                                               Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                               01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                               60085-5725.
                                                               (Attachments: # 1 Proposed Order)(Horvay, Christopher)
                                                               9509/12/2008Order Disallowing Claim(s) 28 in its entirety as to any amount of
                                                               common stock. Claim No. 28 is reduced to a general unsecured non-priority claim in
                                                               the amount of $10,500.00 in debentures and disallowed as to any amount in excess.
                                                               (RE: 77 Obj
                                                               ection to Claim, ). Signed on 9/12/2008 (Howard, Celeste) Modified on 9/16/2008 to
                                                               correct docket text (Riddick, Debbie). Status: Disallow
                                                               09/16/2008Update Status of Claim Status 28 . (Riddick, Debbie) Status: Allow
                                                               --------------------------------------------------------------------------------* * *
                                                               Unsecured; History: 28-1 07/19/2004Claim #28 filed by Coad, Barbara , total amount
                                                               claimed: $20000 (Howard, Celeste)


29        Swank, Bryan W, Stuart O & Darryl S     Unsecured                                                             $0.00                    $0.00            0.00
 610      P O Box 693                                          Unsecured; History: 2-102/19/2004Claim #2 filed by Swank, Bryan W, Stuart O &
          Waukegan, IL 60079-3540                              Darryl S , total amount claimed: $46666.65 (Marola, Rosalie) 29-1 07/21/2004Claim
                                                               #29 filed amending Claim #2 filed by Swank, Bryan W, Stuart O & Darryl S , total
                   Case 04-03204            Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                                          Document      Page 29 of 38

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                                        Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                                         Page: 7                                                               Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                                             Time: 08:58:01 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

                                                                 amount claimed: $9441.44 (Howard, Celeste) Address line 1 and 2 are more than 80
                                                                 characters and cannot be wrapped: P O Box 693


                                                                 Waukegan, IL 60079-3540

30        Ward, Bonne L                             Unsecured                                                      $18,000.00               $18,000.00              0.00
 610      2301 Ravine                                            ; History: 30-1 07/19/2004Claim #30 filed by Ward, Bonne L , total amount claimed:
          Zion, IL 60099                                         $0 (Howard, Celeste)


31        Riedel, Renee A                           Unsecured                                                             $0.00                    $0.00            0.00
 610      1817 104th Street #68                                  Unsecured; History: 31-1 07/21/2004Claim #31 filed by Riedel, Renee A , total
          Pleasant Prairie, WI 53158                             amount claimed: $12895 (Howard, Celeste)Check not cashed Deposited with the
                                                                 clerk of the Court


                                                                 05/25/2018 Order Granting Motion To Reconsider Order on Claim and Allowing Claim
                                                                 #2,31,34,35,42,43,45 (Related Doc # 213), Granting Motion To Vacate Orders
                                                                 Disallowing Claims (Related Doc # 213). Signed on 5/25/2018. (Camacho, Marilyn)


32        Grinath, Susan                            Unsecured                                                      $21,348.62               $21,348.62              0.00
 610      3197 Blackwater Oakes Way                              Unsecured; History: 32-1 07/22/2004Claim #32 filed by Grinath, Susan , total amount
          Mulberry, FL 33860                                     claimed: $21348.62 (Howard, Celeste)


34        Peterson, Ada                             Unsecured                                                       $6,602.61                 $6,602.61             0.00
 610      961 School Ct.                                         History: Details34-107/29/2004Claim #34 filed by Peterson, Ada, total amount
          Round Lake, IL 60073                                   claimed: $6602.61 (Lyon, Peggy )
                                                                 8208/12/2008Notice of Hearing and Objection to Claim(s) 34 Filed by Christopher J.
                                                                 Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                                 01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                                 60085-5725.
                                                                 (Attachments: # 1 Proposed Order)(Horvay, Christopher)
                                                                 9409/12/2008Order Disallowing Claim(s) 34/barred (RE: 82 Objection to Claim, ).
                                                                 Signed on 9/12/2008 (Howard, Celeste) Status: Disallow
                                                                 --------------------------------------------------------------------------------* * *
                                                                 Secured; History: 34-1 07/29/2004Claim #34 filed by Peterson, Ada , total amount
                                                                 claimed: $6602.61 (Lyon, Peggy)


                                                                 05/25/2018 Order Granting Motion To Reconsider Order on Claim and Allowing Claim
                                                                 #2,31,34,35,42,43,45 (Related Doc # 213), Granting Motion To Vacate Orders
                                                                 Disallowing Claims (Related Doc # 213). Signed on 5/25/2018. (Camacho, Marilyn)


35        Roger Iles                                Unsecured                                                    $157,500.00              $157,500.00               0.00
 610      c/o Jeralyn H. Baran,Chuhak & Tecson,                  History: Details35-101/19/2007Claim #35 filed by Roger Iles, total amount claimed:
          P.C.,30 S. Wacker Drive, Ste. 2600                     $157500 (Baran, Jeralyn )
          Chicago, IL 60606                                      8308/12/2008Notice of Hearing and Objection to Claim(s) 35 Filed by Christopher J.
                                                                 Horvay on behalf of Ilene F Goldstein ESQ. Hearing scheduled for 9/12/2008 at
                                                                 01:30 PM at Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, Illinois
                                                                 60085-5725.
                                                                 (Attachments: # 1 Proposed Order)(Horvay, Christopher)
                   Case 04-03204    Doc 257    Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                               Document      Page 30 of 38

                                             EXHIBIT C
                                      ANALYSIS OF CLAIMS REGISTER                                         Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                              Page: 8                                                               Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                                  Time: 08:58:01 AM
Claim #   Creditor Name & Address        Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

                                                      9109/12/2008Order Disallowing/barred Claim(s) 35 (RE: 83 Objection to Claim, ).
                                                      Signed on 9/12/2008 (Howard, Celeste) Status: Disallow
                                                      --------------------------------------------------------------------------------* * *
                                                      Unsecured; History: 35-1 01/19/2007Claim #35 filed by Roger Iles , total amount
                                                      claimed: $157500 (Baran, Jeralyn) Address line 1 and 2 are more than 80 characters
                                                      and cannot be wrapped: c/o Jeralyn H. Baran Chuhak & Tecson,
                                                      P.C.,30 S. Wacker Drive, Ste. 2600
                                                      Chicago, IL 60606


                                                      05/25/2018 Order Granting Motion To Reconsider Order on Claim and Allowing Claim
                                                      #2,31,34,35,42,43,45 (Related Doc # 213), Granting Motion To Vacate Orders
                                                      Disallowing Claims (Related Doc # 213). Signed on 5/25/2018. (Camacho, Marilyn)

36        Geronimi, Michael              Unsecured                                                             $0.00                    $0.00            0.00
 610      P O Box 441                                 History: Details36-102/09/2009Claim #36 filed by Geronimi, Michael, total amount
          Iron Mountain, MI 49801                     claimed: $0 (Howard, Celeste )
                                                      --------------------------------------------------------------------------------* * *


37        Barwick, Maureen C             Unsecured                                                      $31,849.87               $31,849.87              0.00
 610      6323 39th Avenue                            History: Details37-102/18/2009Claim #37 filed by Barwick, Maureen C, total amount
          Kenosha, WI 53143                           claimed: $31849.87 (Howard, Celeste )
                                                      --------------------------------------------------------------------------------* * *


38        Schneider, Terry L             Unsecured                                                      $11,073.06               $11,073.06              0.00
 610      39155 North Pine Grove                      History: Details38-102/19/2009Claim #38 filed by Schneider, Terry L, total amount
          Wasworth, IL 60083                          claimed: $11073.06 (Howard, Celeste )
                                                      --------------------------------------------------------------------------------* * *


39        Paukstys, Rose M               Unsecured                                                      $41,428.30               $41,428.30              0.00
 610      6986 W Falkirk Ln                           History: Details39-102/23/2009Claim #39 filed by Paukstys, Rose M, total amount
          Homosassa, FL 34446                         claimed: $41428.3 (Howard, Celeste )
                                                      --------------------------------------------------------------------------------* * *


40        Albert, Daryl L                Unsecured                                                      $39,445.47               $39,445.47              0.00
 610      39369 N Carol Lane                          History: Details40-103/09/2009Claim #40 filed by Albert, Daryl L, total amount
          Beach Park, IL 60099                        claimed: $39445.47 (Howard, Celeste )
                                                      --------------------------------------------------------------------------------* * *


41        Alice J Swank                  Unsecured                                                      $31,801.10               $31,801.10              0.00
 610      1118 N Ash Street                           History: Details41-103/12/2009Claim #41 filed by Alice J Swank, total amount
          Waukegan, IL 60085                          claimed: $31801.1 (Riddick, Debbie )
                                                      --------------------------------------------------------------------------------* * *


42        Swank, Rodrick D               Unsecured                                                      $15,555.55               $15,555.55              0.00
 610      1118 Ash Street                             History: Details42-103/12/2009Claim #42 filed by Swank, Rodrick D, total amount
          Waukegan, IL 60085                          claimed: $15555.55 (Riddick, Debbie )
                   Case 04-03204    Doc 257    Filed 04/01/19 Entered 04/01/19 08:05:52                                             Desc Main
                                               Document      Page 31 of 38

                                             EXHIBIT C
                                      ANALYSIS OF CLAIMS REGISTER                                         Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                              Page: 9                                                               Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                                  Time: 08:58:01 AM
Claim #   Creditor Name & Address        Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

                                                      05/25/2018 Order Granting Motion To Reconsider Order on Claim and Allowing Claim
                                                      #2,31,34,35,42,43,45 (Related Doc # 213), Granting Motion To Vacate Orders
                                                      Disallowing Claims (Related Doc # 213). Signed on 5/25/2018. (Camacho, Marilyn)
                                                      --------------------------------------------------------------------------------* * *

43        Swank, Marianne L              Unsecured                                                      $15,555.55               $15,555.55              0.00
 610      39833 Fairway Drive                         History: Details43-103/26/2009Claim #43 filed by Swank, Marianne L, total amount
          Antioch, IL 60002                           claimed: $15555.56 (Howard, Celeste )
                                                      05/25/2018 Order Granting Motion To Reconsider Order on Claim and Allowing Claim
                                                      #2,31,34,35,42,43,45 (Related Doc # 213), Granting Motion To Vacate Orders
                                                      Disallowing Claims (Related Doc # 213). Signed on 5/25/2018. (Camacho, Marilyn)
                                                      --------------------------------------------------------------------------------* * *


44        Buehler, Van A                 Unsecured                                                      $27,359.82               $27,359.82              0.00
 610      39833 Fairway Drive                         History: Details44-103/27/2009Claim #44 filed by Buehler, Van A, total amount
          Antioch, IL 60002                           claimed: $27359.82 (Howard, Celeste )
                                                      --------------------------------------------------------------------------------* * *


45        Pecher, Susan J                Unsecured                                                      $15,555.55               $15,555.55              0.00
 610      P O Box 97                                  History: Details45-103/30/2009Claim #45 filed by Pecher, Susan J, total amount
          Rhinelander, WI 54501                       claimed: $15555.56 (Howard, Celeste )


                                                      05/25/2018 Order Granting Motion To Reconsider Order on Claim and Allowing Claim
                                                      #2,31,34,35,42,43,45 (Related Doc # 213), Granting Motion To Vacate Orders
                                                      Disallowing Claims (Related Doc # 213). Signed on 5/25/2018. (Camacho, Marilyn)
                                                      --------------------------------------------------------------------------------* * *


46        Anderson, William P            Unsecured                                                             $0.00                    $0.00            0.00
 610      1114 N Sheridan Road                        History: Details46-104/10/2009Claim #46 filed by Anderson, William P, total amount
          Waukegan, IL 60085                          claimed: $150000 (Howard, Celeste )
                                                      --------------------------------------------------------------------------------* * *


47        Ralph W. Swank Jr.             Unsecured                                                      $15,555.55               $15,555.55              0.00
 610      1958 Trevino Drive
          Vernon Hills, IL 60061
48        Jay S. Swank                   Unsecured                                                      $15,555.55               $15,555.55              0.00
 610      38777 Northwestern
          Wadsworth, IL 60083
49        Wayne Swank                    Unsecured                                                      $15,555.55               $15,555.55              0.00
 610      1045 Creal Springs Road
          Ozark, IL 62972
50        Sabonjan, Lorene               Unsecured                                                    $105,000.00              $105,000.00               0.00
 620      James T. Magee Attorney
          444 N Cedar Lake Road
          Round Lake Beach, IL
                    Case 04-03204           Doc 257      Filed 04/01/19 Entered 04/01/19 08:05:52                    Desc Main
                                                         Document      Page 32 of 38

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                         Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                                       Page: 10                                         Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                      Time: 08:58:01 AM
Claim #   Creditor Name & Address                  Claim Type   Claim Ref. No. / Notes         Amount Allowed    Paid to Date   Claim Balance

51        Statewide Holding Corp ESOP Plan c/o     Unsecured                                       $240,185.13         $0.00       240,185.13
 630      Administrator                                         54,365 shares @$4.418 per share
          TNB Financial Services
          5101 Washington St Ste 1101
          Gurnee, IL 60031
52        Swank Family Partnership                 Unsecured                                       $912,844.87         $0.00       912,844.87
 630      c/o Daryl S. Swank                                    206,619 shares @$4.418
          6033 Golfview
          Gurnee, IL 60031
53        Fred Abdula                              Unsecured                                         $6,158.70         $0.00          6,158.70
 630                                                            1,394 @$4.41 per share

54        Trustco FBO #28                          Unsecured                                         $9,277.81         $0.00          9,277.81
 630      c/o TNB Financial Services, INC                       2100 shares @ $4.41 per share

55        William P Anderson                       Unsecured                                          $857.09          $0.00           857.09
 630                                                            194 shares @ $4.41 per share

56        Alloe Pucin Andreassen                   Unsecured                                         $5,522.51         $0.00          5,522.51
 630                                                            1,250 shares @ $4.41 per share

57        Daniel L. Baright                        Unsecured                                        $31,367.87         $0.00        31,367.87
 630                                                            7100 shares @ $4.41 per share

58        Jacqueline B. Billings                   Unsecured                                         $4,418.01         $0.00          4,418.01
 630                                                            1000 shares @ $4.41 per share

59        William T. Billings                      Unsecured                                         $2,862.87         $0.00          2,862.87
 630                                                            648 shares @ $4.41 per share

60        Willian Cahill                           Unsecured                                          $658.28          $0.00           658.28
 630                                                            149 shares @ $4.41 per share

61        Barbara Coad                             Unsecured                                        $11,045.03         $0.00        11,045.03
 630                                                            2500 shares @ $4.41 per share

62        Michael Deininger                        Unsecured                                          $534.58          $0.00           534.58
 630                                                            121 shares @ $4.41 per share

62        How & Co c/o No Trust Co A/C #02-93582   Unsecured                                         $3,092.61         $0.00          3,092.61
 630                                                            700 shares @ $4.41 per share

63        Donald & Audrey Johnson                  Unsecured                                        $11,045.03         $0.00        11,045.03
 630                                                            2500 shares @ $4.41 per share

64        John Kegaly                              Unsecured                                         $1,656.75         $0.00          1,656.75
 630                                                            375 shares @ $4.41 per share

65        Audrey L. Krone                          Unsecured                                         $2,209.01         $0.00          2,209.01
 630                                                            500 shares @ $4.41 per share

66        James A Lawson                           Unsecured                                          $658.28          $0.00           658.28
 630                                                            149 shares @ $4.41 per share

67        Barney Loeb                              Unsecured                                        $11,045.03         $0.00        11,045.03
 630                                                            2500 shares @ $4.41 per share
                   Case 04-03204           Doc 257        Filed 04/01/19 Entered 04/01/19 08:05:52                    Desc Main
                                                          Document      Page 33 of 38

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                         Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                                        Page: 11                                         Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                                       Time: 08:58:01 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes         Amount Allowed    Paid to Date   Claim Balance

68        Richard T. Morency                        Unsecured                                         $1,974.85         $0.00          1,974.85
 630                                                             447 shares @ $4.41 per share

69        TRUSTCO FBO Richard T. Morency            Unsecured                                         $4,992.35         $0.00          4,992.35
 630                                                             1130 shares @ $4.41 per share

70        TRUSTCO FBO Glenn P. Sapa                 Unsecured                                         $4,992.35         $0.00          4,992.35
 630                                                             1130 shares @ $4.41 per share

71        TRUSTCO FBO Patrick O'Sullivan            Unsecured                                          $176.72          $0.00           176.72
 630                                                             40 shares @ $4.41 per share

72        John Ondrovic                             Unsecured                                          $441.80          $0.00           441.80
 630                                                             100 shares @ $4.41 per share

73        Tralan J. Pora                            Unsecured                                        $11,045.03         $0.00        11,045.03
 630                                                             2500 shares @ $4.41 per share

74        Pro Col Corporation                       Unsecured                                         $2,209.01         $0.00          2,209.01
 630                                                             500 shares @ $4.41 per share

75        Ardith Louise Pucin                       Unsecured                                         $5,522.51         $0.00          5,522.51
 630                                                             1250 shares @ $4.41 per share

76        Harold C. Recard                          Unsecured                                          $331.35          $0.00           331.35
 630                                                             75 shares @ $4.41 per share

77        Roy E. Robinson                           Unsecured                                         $2,730.33         $0.00          2,730.33
 630                                                             618 shares @ $4.41 per share

78        Dimitra G. Roupas                         Unsecured                                        $11,045.03         $0.00        11,045.03
 630                                                             2500 shares @ $4.41 per share

79        Glenn P. Sapa                             Unsecured                                         $1,974.85         $0.00          1,974.85
 630                                                             447 shares @ $4.41 per share

80        Michael & Diane Scavarda                  Unsecured                                       $101,614.24         $0.00       101,614.24
 630                                                             23000 shares @ $4.41 per share

81        Jessica Seele                             Unsecured                                         $2,209.01         $0.00          2,209.01
 630                                                             500 shares @ $4.41 per share

82        Ralph W. Swank, Trustee R W Swank         Unsecured                                        $21,732.19         $0.00        21,732.19
 630      Revocable Trust                                        4919 shares @ $4.41 per share


83        TRUSTCO JM Swank FBO Lee A Swank          Unsecured                                         $6,777.23         $0.00          6,777.23
 630                                                             1534 shares @ $4.41 per share

84        Edwin E Tomel as Trustee of Edwin E       Unsecured                                         $6,887.68         $0.00          6,887.68
 630      Tomel Trust dated 11/14/                               1559 shares @ $4.41 per share


85        Sharon R Tomel as Trustee of Sharon R     Unsecured                                         $6,887.68         $0.00          6,887.68
 630      Tomel Trust dated 11/                                  1559 shares @ $4.41 per share


86        James F. Turk                             Unsecured                                         $3,070.52         $0.00          3,070.52
 630                                                             695 shares @ $4.41 per share
                   Case 04-03204    Doc 257    Filed 04/01/19 Entered 04/01/19 08:05:52                 Desc Main
                                               Document      Page 34 of 38

                                             EXHIBIT C
                                      ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: July 19, 2004

Case Number: 04-03204-ABG                             Page: 12                                      Date: March 27, 2019
Debtor Name: STATEWIDE HOLDING CORPORATION,                                                         Time: 08:58:01 AM
Claim #   Creditor Name & Address        Claim Type   Claim Ref. No. / Notes     Amount Allowed     Paid to Date   Claim Balance

87        Blair T Walker                 Unsecured                                      $2,761.26          $0.00         2,761.26
 630                                                  625 shares @ $4.41 per share

88        John B Walker                  Unsecured                                      $2,761.26          $0.00         2,761.26
 630                                                  625 shares @ $4.41 per share

89        William P. Welble              Unsecured                                      $3,569.75          $0.00         3,569.75
 630                                                  808 shares @ $4.41 per share

<< Totals >>                                                                         4,077,728.66   2,521,137.79    1,556,590.87
         Case 04-03204        Doc 257       Filed 04/01/19 Entered 04/01/19 08:05:52                    Desc Main
                                            Document      Page 35 of 38


                                 TRUSTEE'S PROPOSED DISTRIBUTION                                           Exhibit D

            Case No.: 04-03204-ABG
            Case Name: STATEWIDE HOLDING CORPORATION,
            Trustee Name: ILENE F. GOLDSTEIN
                                               Balance on hand:                            $          1,556,590.87
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                             Claim Allowed Amount Interim Payments                  Proposed
 No.                                             Asserted       of Claim          to Date                 Payment
   22        Bank of Waukegan                1,041,568.62                 0.00                 0.00             0.00
                                               Total to be paid to secured creditors:      $                  0.00
                                               Remaining balance:                          $          1,556,590.87

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments             Proposed
                                                                                      to Date            Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                  110,482.92          66,982.92          43,500.00
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.                 52,485.00          52,485.00               0.00
GOLDSTEIN, CHARTERED
Attorney for Trustee, Expenses - LAW OFFICES OF                       1,280.05           1,280.05               0.00
ILENE F. GOLDSTEIN, CHARTERED
Accountant for Trustee, Fees - Lois West c/o Kutchins,                2,963.62                 0.00         2,963.62
Robbins & Diamond, LTD
Other Fees: Gould & Ratner                                           43,294.00          43,294.00               0.00
Other Expenses: Gould & Ratner                                        5,248.12           5,248.12               0.00
Attorney for Trustee Fees - LAW OFFICES OF ILENE F.                  47,740.00                 0.00        47,740.00
GOLDSTEIN, CHARTERED
Attorney for Trustee Expenses - LAW OFFICES OF                        1,240.79                 0.00         1,240.79
ILENE F. GOLDSTEIN, CHARTERED
Accountant for Trustee, Fees - POPOWCER KATTEN,                       8,420.00           8,420.00               0.00
LTD.
                           Total to be paid for chapter 7 administration expenses:         $             95,444.41
                           Remaining balance:                                              $          1,461,146.46




   UST Form 101-7-TFR (05/1/2011)
          Case 04-03204          Doc 257      Filed 04/01/19 Entered 04/01/19 08:05:52                    Desc Main
                                              Document      Page 36 of 38




               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments            Proposed
                                                                                         to Date           Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:     $                  0.00
                             Remaining balance:                                              $          1,461,146.46

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments              Proposed
No                                                                    of Claim          to Date             Payment
 33            Barwick, Maureen C                                          0.00                  0.00             0.00
                                                 Total to be paid for priority claims:       $                  0.00
                                                 Remaining balance:                          $          1,461,146.46
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 2,238,427.70 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments              Proposed
No                                                                    of Claim          to Date             Payment
  1            Peoples Gas Light & Coke Co                                 0.00                  0.00             0.00
  2            Swank, Bryan W, Stuart O & Darryl S                    46,666.65          46,666.65                0.00
  3            Commonwealth Edison                                     3,464.82            3,464.82               0.00
  4            Strieker, Kenneth                                      29,053.00          29,053.00                0.00
  5            Schreiber, Chester                                     15,800.74          15,800.74                0.00
  6            Baright, Daniel                                        79,773.05          79,773.05                0.00
  7            LaBanow, John                                          16,778.47          16,778.47                0.00
  8            Thompson, Patricia                                     16,213.38          16,213.38                0.00
  9            Thurber, Kristin D                                      5,292.74            5,292.74               0.00
 10            Vukovich, Raymond                                      27,021.90          27,021.90                0.00

  UST Form 101-7-TFR (05/1/2011)
     Case 04-03204          Doc 257   Filed 04/01/19 Entered 04/01/19 08:05:52   Desc Main
                                      Document      Page 37 of 38



11      Thorpe, Carol                                  11,437.65     11,437.65        0.00
12      Turk, Jim                                      47,544.48     47,544.48        0.00
13      North Shore Sanitary                                6.76          6.76        0.00
14      DeFilippis, Mary                               22,067.93     22,067.93        0.00
15      Koath, Carol                                    9,851.14      9,851.14        0.00
16      Moeller, Barbra                                16,291.88     16,291.88        0.00
17      Habib, Daryl                                   17,235.92     17,235.92        0.00
18      Norstates Bank f/k/a Bank of Waukegan         299,732.81    299,732.81        0.00
19      US Dept of Labor/Statewide Holding Corp             0.00          0.00        0.00
20      US Dept of Labor/Statewide Holding Corp             0.00          0.00        0.00
21      Norstates Bank a/k/a Bank of Waukegan         968,444.02    968,444.02        0.00
23      Brooks, Betty                                  14,900.97     14,900.97        0.00
24      York, Mark                                      6,013.25      6,013.25        0.00
25      Hammock, Karen S                               36,387.29     36,387.29        0.00
26      Pietras, Marjorie                              12,698.33     12,698.33        0.00
27      JM Partners LLC                                45,508.37     45,508.37        0.00
28      Coad, Barbara                                  10,500.00     10,500.00        0.00
29      Swank, Bryan W, Stuart O & Darryl S                 0.00          0.00        0.00
30      Ward, Bonne L                                  18,000.00     18,000.00        0.00
31      Riedel, Renee A                                     0.00          0.00        0.00
32      Grinath, Susan                                 21,348.62     21,348.62        0.00
34      Peterson, Ada                                   6,602.61      6,602.61        0.00
35      Roger Iles                                    157,500.00    157,500.00        0.00
36      Geronimi, Michael                                   0.00          0.00        0.00
37      Barwick, Maureen C                             31,849.87     31,849.87        0.00
38      Schneider, Terry L                             11,073.06     11,073.06        0.00
39      Paukstys, Rose M                               41,428.30     41,428.30        0.00
40      Albert, Daryl L                                39,445.47     39,445.47        0.00
41      Alice J Swank                                  31,801.10     31,801.10        0.00
42      Swank, Rodrick D                               15,555.55     15,555.55        0.00
43      Swank, Marianne L                              15,555.55     15,555.55        0.00
44      Buehler, Van A                                 27,359.82     27,359.82        0.00
45      Pecher, Susan J                                15,555.55     15,555.55        0.00

UST Form 101-7-TFR (05/1/2011)
          Case 04-03204          Doc 257      Filed 04/01/19 Entered 04/01/19 08:05:52                  Desc Main
                                              Document      Page 38 of 38



 46            Anderson, William P                                         0.00                0.00              0.00
 47            Ralph W. Swank Jr.                                    15,555.55        15,555.55                  0.00
 48            Jay S. Swank                                          15,555.55        15,555.55                  0.00
 49            Wayne Swank                                           15,555.55        15,555.55                  0.00
                              Total to be paid for timely general unsecured claims:       $                   0.00
                              Remaining balance:                                          $           1,461,146.46


            Tardily filed claims of general (unsecured) creditors totaling $ 105,000.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 100.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments            Proposed
No                                                                    of Claim          to Date           Payment
 50            Sabonjan, Lorene                                     105,000.00        105,000.00                 0.00
                              Total to be paid for tardy general unsecured claims:        $                   0.00
                              Remaining balance:                                          $           1,461,146.46

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments            Proposed
No                                                                    of Claim          to Date           Payment
                                                        None
                                                 Total to be paid for subordinated claims: $                  0.00
                                                 Remaining balance:                        $          1,461,146.46




              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 1,461,146.46.



  UST Form 101-7-TFR (05/1/2011)
